                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

CHRISTOPHER MOEHRL, MICHAEL         )
COHL, STEVE DARNELL, VALERIE        )
NAGER, JACK RAMEY, SAWBILL          )
STRATEGIC, INC., DANIEL UMPA and    )
JANE RUH, on behalf of              )
themselves and all others similarly situated,
                                    )
                                    )
       Plaintiffs,                  )
                                    )                Case No: 1:19-cv-01610
                                    )
v.                                  )                Judge Andrea Wood
                                    )                Magistrate Judge M. David Weisman
THE NATIONAL ASSOCIATION OF         )
REALTORS, REALOGY HOLDINGS          )                EXHIBIT 2
CORP., HOMESERVICES OF AMERICA, )
INC., HSF AFFILIATES, LLC, BHH      )
AFFILIATES, LLC, THE LONG &         )
FOSTER COMPANIES, INC., RE/MAX )
HOLDINGS, INC. and KELLER           )
WILLIAMS REALTY, INC.               )
                                    )
       Defendants.                  )
____________________________________)

                             DECLARATION OF DAWN EVANS
                                (“FOX & ROACH DECL.”)

I, Dawn Evans, under the penalties for perjury, declare:

        1.     I am an adult over the age of 21, competent to make this Declaration.

        2.     I have personal knowledge of the facts stated in this Declaration.

        3.     I am the Director of Risk Management at Fox & Roach LP d/b/a Berkshire

Hathaway HomeServices Fox & Roach, REALTORS (“Fox & Roach”). I am familiar with Fox

& Roach’s business generally and its practices with respect to the form listing agreements Fox &

Roach has used since at least 2013 in Pennsylvania and since at least September 2018 in

Delaware, specifically.

                                                1
       4.     Fox & Roach provides real estate brokerage services through independent

contractor agents. Those independent agents, among other things, assist homeowners in selling

their homes and list customers’ homes for sale on a “Covered MLS” at issue in this case,

including, but not necessarily limited to, the Bright MLS. See Doc. 84 at 11.

       5.     Fox & Roach requires that its independent contractor agents execute listing

agreements with homeowners, which articulate the terms of the agreement between Fox & Roach

and the homeowner.

                                           Pennsylvania

       6.     Since at least November 2013, Fox & Roach has provided its independent

contractor agents with a form listing agreement for use in listing residential real estate in

Pennsylvania. The form listing agreement for residential real estate in Pennsylvania for November

2013 until June 2017 included a broad, binding arbitration requirement, prohibiting class-wide

arbitration and class actions. From November 2013 until June 2017, Fox & Roach instructed its

independent contractor agents to request that homeowners execute Fox & Roach’s then relevant

form listing agreement for residential property listed in Pennsylvania.

       7.     Beginning in June 2017, and in every year since, Fox & Roach has provided its

independent contractor agents with a form listing agreement that incorporated an arbitration

agreement requiring arbitration and prohibiting class-wide arbitration and class actions (the

“Incorporated Arbitration Agreement”), for residential property listed in Pennsylvania. Since

June 2017, and in every year since, Fox & Roach has instructed its independent contractor agents

to request that homeowners execute Fox & Roach’s then relevant form listing agreement, which

expressly incorporates the Incorporated Arbitration Agreement, requiring arbitration and

prohibiting class-wide arbitration and class actions, for residential property listed in Pennsylvania.



                                                 2
During this time, Fox & Roach instructed its independent contractor agents to provide a copy of

the Incorporated Arbitration Agreement to the homeowner.

        8.     A true and accurate copy of the Incorporated Arbitration Agreement is attached as

Fox & Roach Declaration Exhibit G.

        9.     Accordingly, every Fox & Roach listing agreement executed in or after November

2013 for residential property listed in Pennsylvania should contain a provision requiring

arbitration and prohibiting class-wide arbitration and class actions, or should expressly

incorporate the Incorporated Arbitration Agreement requiring arbitration and prohibiting class-

wide arbitration and class actions.

        10.    A true and accurate copy of Fox & Roach’s form listing agreement for Pennsylvania

for November 2013 until June 2017 is attached as Fox & Roach Declaration Exhibit A.

        11.    A true and accurate copy of Fox & Roach’s form listing agreement for Pennsylvania

for June 2017 until September 2018 is attached as Fox & Roach Declaration Exhibit B.

        12.    A true and accurate copy of Fox & Roach’s form listing agreement for Pennsylvania

for September 2018 until December 2019 is attached as Fox & Roach Declaration Exhibit C.

        13.    A true and accurate copy of Fox & Roach’s form listing agreement for Pennsylvania

for December 2019 to the present is attached as Fox & Roach Declaration Exhibit D.

                                              Delaware

        14.    Since at least September 2018, and in every year since, Fox & Roach has provided

its independent contractor agents with a form listing agreement that incorporated the Incorporated

Arbitration Agreement (previously attached as Fox & Roach Declaration Exhibit G), requiring

arbitration and prohibiting class-wide arbitration and class actions, for residential real estate listed

in Delaware.



                                                  3
       15.    Since at least September 2018, and in every year since, Fox & Roach has instructed

its independent contractor agents to request that homeowners execute Fox & Roach’s then

relevant form listing agreement, which expressly incorporates the Incorporated Arbitration

Agreement, requiring arbitration and prohibiting class-wide arbitration and class actions, for

residential property listed in Delaware. During this time, Fox & Roach instructed its independent

contractor agents to provide a copy of the Incorporated Arbitration Agreement to the homeowner.

       16.    Accordingly, every Fox & Roach listing agreement executed in or after September

2018 for residential property listed in Delaware should expressly incorporate the Incorporated

Arbitration Agreement requiring arbitration and prohibiting class-wide arbitration and class

actions.

       17.    A true and accurate copy of Fox & Roach’s form listing agreement for Delaware

for September 2018 through December 2019 is attached as Fox & Roach Declaration Exhibit E.

       18.    A true and accurate copy of Fox & Roach’s form listing agreement for Delaware

for January 2020 to the present is attached as Fox & Roach Declaration Exhibit F.

                                             * * *

       19.    Fox and Roach's parent company, Fox & Roach Trident Limited Partnership, was

acquired by HomeServices Northeast, LLC in July 2013. HomeServices Northeast, LLC is owned

by HomeServices of America, Inc. Before July 2013, Fox & Roach was not affiliated with the

HomeServices of America family of companies, and was not affiliated with any other Corporate

Defendant in this case.


                      [the remainder of this page left blank intentionally]




                                               4
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Date:________________



                                            Signed: ___________________________


                                            Printed: ___________________________
                       FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 1




                                        EXCLUSIVE LISTING CONTRACT

1. Property
   Address
   Municipality (City, Borough, Township)
   County                                            School District
   Zoning and Present Use
   Identification Number
   (tax ID number, parcel number, deed book page, recording date, if known to Seller)
2. Seller (List all individuals and entities with any ownership interest)
   Name
   Name
   Mailing Address
   Phone Number                                   _______ Alternate Number
   Email Address__________                                                                 ___________              ______
3. Broker L ce ee:
   Office Address
   Office Phone Number ________                   ______ Alternate Number
   Email Address
4. Purpose of Contract. Seller is hiring Broker/Licensee collec i el B oke to market the Property and find a
   Buyer (or if directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform
   these or any other services related to the sale or lease of the Property. Seller agrees that Broker may list other
   properties for sale or rent and that Broker may show other properties to prospective Buyers or tenants.
5. Listed Price $

              Seller has final authority over the setting of this price and any subsequent adjustment thereto.
6. S a a d E d Da e               L         C      ac ( Te        ). This Contract starts on the date it has been signed by
   all Seller(s) and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being
   negotiated. In that event, Broker will continue to represent the Seller until either negotiations are terminated
   without an agreement to sell/rent or settlement occurs. Either Seller or Broker can terminate this representation on
   or after 180 days from the starting date by providing written notice to the other party 30 days in advance of the
   desired termination.
7. B      e    Fee. The B oke Fee is (circle one or choose other) six percent (6%), seven percent (7%), eight percent
   (8%) of the sale price, and is to be paid by the Seller to Broker at time of final settlement. Seller and Broker agree
    ha B oke ill pa f om B oke Fee:
       (a) A fee to another broker (Buyer Agent), who represents the Buyer.             Yes    No
      (b) A fee to another broker (Transaction Licensee), who does not
        represent either the Seller or a buyer.                                         Yes    No
    An B oke Fee ha i ag eed o be di co n ed d e o he initial listed price being in excess of $1 million will
    increase to the pre-discounted amount in the event that the listing price is reduced below $1 million.
8. Obligation to Pay B          e      Fee. Selle m pa B oke Fee to Broker if a ready, willing and able buyer (one
   who will pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker
   or by anyone, including Seller. In addition he B oke Fee i o ed b Selle if:


                                                          Seller initials p. 1 of 5        /
                       FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 2



        (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise
        transfer any aspect of ownership of the Property, whether such agreement is brought about B oke B oke
        licensees, Seller or any other person or broker, at the above Listed Price or any other price acceptable to Seller.
        P o ided he an ac ion clo e hen B oke Fee i to be paid at settlement. OR
        (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease
        or otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy
        the Property during the term of this Contract P o ided he an ac ion clo e hen B oke Fee i to be paid at
        settlement.
        In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a B e deposit in
        connection with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership
        of the Property, then Seller will pay to Broker either one half (50%) of the retained depo i mone o B oke
        Fee, whichever is less. In the event that Broker is holding said deposit in escrow, then Seller hereby authorizes
        Broker to retain and apply said deposit on account of this obligation prior to any disbursement to Seller.
        In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or
        within one year of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or
        lea e he P ope d ing he e m of hi Con ac hen Selle m pa a Lea ing B oke Fee o B oke in he
        amount of 1/12th of the annualized rent upon commencement of the lease.
        In he e en ha b eq en o he e mina ion of B oke             ep e en ation of Seller, Seller enters into an
        agreement to sell, exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide
        e cl i e li ing con ac i h ano he b oke hen Selle ill no o e B oke he B oke Fee
9. Agency Relationships. An agency relationship between Broker and Seller cannot be presumed. Seller has the
   right to be represented by a broker (agency relationship) and may do so by agreeing to the terms of Seller Agency.
           (a) Dual Agency. Seller agrees that Broker/Licensee(s) may also represent the Buyer(s) of the Property.
           Broker/Licensee is a DUAL AGENT when representing both Seller and the buyer in the sale of a property.
           Seller acknowledges that as a DUAL AGENT, Broker/Licensee will take no action that is adverse or detrimental
            o ei he pa      in e e in a an ac ion Confiden ial info ma ion ob ained i hin he fid cia ela ion hip
           of Designated Agency with Seller will not be disclosed without prior written consent.
           (b) Designated Agency. Broker will designate licensee(s) to represent the interests of the Seller. Licensee(s)
           is/are the Designated Agent, who will act exclusively for the Seller. If Licensee(s) is/are also representing the
           Buyer(s), then Licensee(s) is/are a DUAL AGENT.
           (c) Other Buyers. More than one buyer may seek to purchase Property through the Broker/Licensee; it is
           agreed that Broker/Licensee may represent those buyers whether such representation arises prior to, during,
           or after the end of this Contract. Only with the Selle     i en con en d ing he nego ia ion of an
           Agreement of Sale will Broker disclose to Buyer(s) the existence of and/or material terms of any other offer.
           In the event a Licensee represents more than one buyer who has a competing interest in the same property,
           i i ag eed ha Licen ee ill di clo e o each b e he e i ence of he o he offe However, only at the
           di ec ion of and i h Selle      i en in   c ion d ing he nego ia ion of an Ag eemen of Sale ill
           Broker/Licensee disclose any material terms of any other offer to any buyer.
        Seller agrees to Designated Agency with Disclosed Dual Agency               /                   (Seller initials)

10. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is
    currently rented, a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease
    during the term of this Contract or allow anyone else to occupy the Property.
11. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following
    required information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax
    rate, per capita tax, and association fees, as applicable.
12. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that
    Seller has or will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need
    approval from a court, lender or any other person or entity to sell, exchange or otherwise transfer the Property.
13. Inclusions.
    Items included in the price of the Property
    Items rented by Seller
                                                                                         _____ (Seller initials) p. 2 of 5
                        FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 3


14. Exclusions.
    Items not included in the price of the Property
    Items rented by Seller
15. Inspection. Seller will make the Property available for inspection by brokers, licensees and any potential buyers
    they may bring, provided that an appointment has been made reasonably in advance of inspection.
16. Limitation of Liability. Seller agrees ha B oke Licen ee total maximum liability to Seller for any claim
    a i ing o of B oke s Licen ee representation of Seller is limited to a refund of commission which Seller has paid
    or would otherwise owe under this Contract. Seller shall defend, indemnify and hold harmless Broker/Licensee from
    any claims, lawsuits or actions arising out of B oke Licen ee representation of Seller including, but not limited
    to, those arising out of the condition of and/or assessments, fines or taxes on the Property and/or failure to provide
    disclosure thereof.
    Selle ep e en and a an ha ea onable and c oma homeo ne p ope and liability insurance
    coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In the
    event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing.

    Seller knowingly, vol n a il and in en ionall ai e Selle p e en o f              e igh o a a j          ial in an ac ion
    to resolve any dispute arising under or relating to this Contract; and/or (b) consolidate or transfer any action with or
    to another action where Seller might otherwise be entitled to a jury trial.

17. Signs and keys         Seller allows:
        Sale sign    Yes    No           Lock box:        Electronic         Yes               No
        Sold sign    Yes    No                            Key                Yes               No
                                                          Combination        Yes               No
                                         Key in office:                      Yes               No
        Other
18. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a
    description of the Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet.
    The final sale price for the Property will be reported to MLS at time of settlement.
19. Publication of Sale Price. The final sale price for the Property is a matter of public record beyond the control
    of Broker/Licensee, and may be published by various media after settlement.
20. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and
   exterior photographs of the Property to help market the Property, which photographs remain the property of the
   Broker/Licensee. Broker/Licensee may make copies of the photographs and include copies of the photographs in the
   MLS and/or internet. Seller will not hold Broker/Licensee responsible in any way for using the photographs to help
   market the Property. Broker/Licensee is not liable for any loss of or damage to the photographs, or any
   unauthorized use of the photographs by any third party. Any information regarding potential Buyers (sign-in sheets,
    ale lead acking e c hich come in o B oke po e ion a a e l of hi Li ing i and ill emain he
   property of Broker.
21. Disclosure. Most sellers of residential property are required by state law to complete a Selle P ope
    Disclosure Form. Unless exempted by law, Seller will complete this form before Broker/Licensee will list the
    Property for sale. Seller ALONE is responsible for the accuracy of the information contained in any Seller Property
    Disclosure Statement.

22. Deposit Money. Pursuant to state law, Broker will place all deposit monies it receives into an escrow account,
   although Seller agrees that Broker may wait to deposit any check received as deposit money until the Seller signs the
   Agreement of Sale. Broker will only release the deposit monies in connection with final settlement, unless prior to
   final settlement and while the agreement of sale is still in effect Broker receives a written disbursement directive
   signed by all Buyers and Sellers.

    In the event that final settlement does not occur, state law does not allow a Broker holding deposit monies to
    determine who is entitled to the deposit monies, regardless of the apparent entitlement thereto. If the agreement
    of sale is terminated for any reason, Broker can only release the monies:


                                                                                           _____ (Seller initials) p. 3 of 5
                      FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 4


        1. If there is no dispute between Buyers and Sellers over entitlement to the monies.
        2. According to the terms of a written agreement signed by Buyers and Sellers directing Broker how to
        distribute some or all of the monies.
        3. According to the terms of a final order of Court.
        4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to
        distribute the deposit monies in the event of an unresolved dispute.
        5. By paying the monies into Court and requesting that the Court decide entitlement thereto.

    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that
    Seller joins the Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of B oke  ea onable
    attorney fees and costs incurred in connection with such litigation.
23. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may
   include financing, title insurance and document preparation. The companies providing the service may be under
   common control with Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such
   fees are to be paid by Buyer.
24. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker
   canno p Selle in e e befo e an o he If B oke o an of B oke licen ee ha a conflic of in e e B oke
   will notify Seller in a timely manner. Disclosed dual agency is not, per se, a conflict of interest.
25. Home Warranties. A home warranty can help protect you from the cost of a fail e in o home majo
   systems and appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in
   order to continue the protection subject to the terms of the warranty. B oke licensee will provide you with more
   detailed information about home warranties.
26. Offer. All offers to purchase the Property will be made through the Broker/Licensee. All offers received by the
   Broker/Licensee will be presented to the Seller unless the Seller has already entered into an Agreement of Sale.
27. B    e     Fee a d Te            C      ac . The terms and length of the business relationship, the fees and the
   range of services that Broker will provide are determined as a result of negotiations between Broker and Seller and
   have not been recommended by any association of REALTORS®.
28. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker
   if: Broker stops doing business; Broker forms a new real estate business; or Broker joins its business with another for
   any other reason. If transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should
   Seller give or transfer the Property or an ownership interest in it, to anyone during the term of this Contract, all
   owners must follow the requirements of this Contract.
29. Recovery Fund. Pennsylvania has a Real Estate Recovery Fund to repay any person who has received a final
   court ruling against a Pennsylvania real estate licensee because of fraud, misrepresentation, or deceit in a real estate
   transaction. The Fund repays persons who have not been able to collect the judgment after trying all lawful ways to
   do so. For complete details about the Fund, call (717) 783-3658.
30. Notice to Persons Offering to Solicit or Rent Housing in Pennsylvania. Seller acknowledges
   receiving and reading a copy of the Pennsylvania Human Relations Act, a description of which appears on the
   reverse side of this Contract.
31. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior
    contracts, whether written or oral, have been merged and integrated into this Contract. All modifications to and/or
    terminations of this Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.
32. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep
   confidential any confidential information provided by Seller during the term of this Contract, subject to the laws of
   the Commonwealth of Pennsylvania.

33. Dispute Resolution Procedures.
      a. Mediation of Disputes. Seller and Broker/Licensee will submit to mediation all claims, disputes or
   controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and
    he e ice ad e i ing di clo e p ac ice and p oced e ela ed o he fo egoing Claim Media ion ill be
   conducted in accordance with the mediation system offered or endorsed by the local Association of REALTORS®.
   Mediation fees charged by the Association or mediator will be paid by Broker/Licensee. The mediation process must
                       FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 5


be concluded without resolution before either Seller or Broker may initiate legal proceedings. The statute of
limitations related to the Claim will be tolled until fourteen calendar days following the conclusion of the mediation
process.

    b. Arbitration of Disputes. All Claims, other than Excluded Claims, which have not been resolved by
mediation as set forth in 33(a) above shall be submitted to arbitration administered by the American Arbitration
A ocia ion AAA              B oad a          h Floo Ne Yo k NY 10019, (www.adr.org.) in lieu of commencing a
lawsuit in any state or federal court and/or filing a complaint with any governmental or administrative agency. Any
E cl ded Claim i fo a co and no an a bi a o o decide E cl ded Claim mean he following matters: (A) any
dispute about the validity, enforceability, coverage or scope of these Dispute Resolution Procedures or any part
 he eof B an indi id al di p e ha Selle b ing again B oke Licen ee in mall claim co o Selle                         ae
equivalent court, if any, so long as that claim is not transferred, removed or appealed to a different court (in which
e en ch di p e become a Claim and B oke Licen ee hen ha he igh o demand a bi a ion C an
dispute arising out of or relating to: (i) the presence of a material defect in the Property, (ii) alleged negligence, gross
negligence or breach of contract, (iii) fraud, conspiracy or breach of fiduciary duty arising out of the facts which form
the basis for any matter also covered by the foregoing (C) (i-ii).

Location and Costs of Arbitration: Any in-person arbitration hearing must be at a venue reasonably convenient to
Seller. Broker/Licensee will pay any and all fees of the Administrator and/or the arbitrator. If Seller brings a Claim
against Broker/Licensee in arbitration or Broker/Licensee elects to require arbitration of a Claim Seller brings,
B oke Licen ee ill pa Selle       ea onable a o ne and e pe           fee if and o he e en Selle p e ail Al o
Broker/Licensee will bear any such fees if applicable law so requires. Regardless of the outcome of the arbitration,
Broker/Licensee will not seek from Seller reimbursement of any of the fees of the Administrator and arbitrator, or
a o ne fee and e pe co             nle s Broker/Licensee is permitted to recover such fees from Seller under the
other paragraphs of this Contract and applicable law.

Governing Law Thi Con ac in ol e in e a e comme ce and i go e ned b he Fede al A bi a ion Ac FAA
and not by any state arbitration law. The arbitrator must apply applicable substantive law consistent with the FAA
and applicable statutes of limitations and claims of privilege recognized at law. The arbitrator may award any
remedy provided by the substantive law that would apply if the action were pending in court, including, without
limitation, punitive damages (which shall be governed by the Constitutional standards employed by the courts) and
injunctive, equitable and declaratory relief. At the timely request of either party, the arbitrator must provide a brief
   i en e plana ion of he a a d ba i

Arbitration Result and Right of Appeal J dgmen pon he a bi a o a a d ma be en e ed b an co ha ing
j i dic ion The a bi a o deci ion i final and binding, except for any right of appeal provided by the FAA.

Prohibition Against Certain Proceedings: FOR CLAIMS SUBJECT TO ARBITRATION: (1) NEITHER SELLER NOR
BROKER/LICENSEE MAY PARTICIPATE IN A CLASS OR COLLECTIVE ACTION IN COURT OR IN A CLASS-WIDE
ARBITRATION, EITHER AS A PLAINTIFF, CLASS REPRESENTATIVE OR CLASS MEMBER; (2) NEITHER SELLER NOR
BROKER/LICENSEE MAY ACT AS A PRIVATE ATTORNEY GENERAL IN COURT OR IN ARBITRATION; (3) CLAIMS
BROUGHT BY OR AGAINST SELLER OR BROKER/LICENSEE MAY NOT BE JOINED OR CONSOLIDATED WITH CLAIMS
BROUGHT BY OR AGAINST ANY OTHER PERSON; AND (4) THE ARBITRATOR SHALL HAVE NO POWER OR
AUTHORITY TO CONDUCT A CLASS-WIDE ARBITRATION, PRIVATE ATTORNEY GENERAL ARBITRATION OR
MULTIPLE-PARTY ARBITRATION. THIS SUBSECTION DOES NOT APPLY TO ANY LAWSUIT OR ADMINISTRATIVE
PROCEEDING FILED AGAINST BROKER/LICENSEE BY A STATE OR FEDERAL GOVERNMENT AGENCY EVEN WHEN
SUCH AGENCY IS SEEKING RELIEF ON BEHALF OF A CLASS OF SELLERS INCLUDING SELLER. THIS MEANS THAT
BROKER/LICENSEE WILL NOT HAVE THE RIGHT TO COMPEL ARBITRATION OF A CLAIM BROUGHT BY SUCH AN
AGENCY.

Severability: If any portion of this Paragraph 33, other than the Class Action Waiver, is deemed invalid or
unenforceable, the remaining portions shall nevertheless remain in force. If a determination is made that the Class
Action Waiver is unenforceable, only this sentence of the Dispute Resolution Provision will remain in force and the
                         FOX & ROACH DECLARATION EXHIBIT A (Pa.) - PAGE 6




   remaining provisions shall be null and void, provided that the determination concerning the Class Action Waiver
   shall be subject to appeal.


34. Consumer Notice. Seller acknowledges that Seller has received and understands the business relationships
   described in the Consumer Notice adopted by the Pennsylvania Real Estate Commission at 49 Pa. Code §35.336.
   The duties and definitions of business relationships stated therein, are incorporated here as part of this Listing
   Contract as though written here in their entirety.
            IF YOU DO NOT UNDERSTAND ALL OF THE TERMS OF THIS DOCUMENT,
                 THEN YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING IT


   ACCEPTED ON BEHALF OF BROKER, FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME
   SERVICES FOX & ROACH, REALTORS® BY:
                                                                       DATE
   Designated Licensee

                                                                       DATE
   Additional Designated Licensee



   All Sellers must sign this Contract.
   SELLER                                                              DATE
   SELLER                                                              DATE
   SELLER                                                              DATE




©2013 BHH Affiliates, LLC. An independently owned and operated franchisee of BHH Affiliates, LLC. Berkshire Hathaway
HomeServices and the Berkshire Hathaway HomeServices symbol are registered service marks of HomeServices of
America, Inc.® Equal Housing Opportunity.


BHHS Nov 2013

                                                                                                     p. 5 of 5
                         FOX & ROACH DECLARATION EXHIBIT B (Pa.) - PAGE 1




                                             EXCLUSIVE LISTING CONTRACT

1.   Property
     Address
     Municipality (City, Borough, Township)
     County                                                 School District
     Zoning and Present Use
     Identification Number
     (tax ID number, parcel number, deed book page, recording date, if known to Seller)

2.   Seller (List all individuals and entities with any ownership interest)
     Name
     Name
     Name
     Mailing Address
     Phone Number                                       _______ Alternate Number
     Email Address__________                                                                          ___________                   ______

3. Broker L ce ee/License #:
   Additional Licensee/License #:
   Office Address
   Office Phone Number ________                        ______ Alternate Number
   Email Address

4.   Purpose of Contract. Seller is hiring Broker/Licensee collec i el B oke to market the Property and find a Buyer (or if
     directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform these or any other services
     related to the sale or lease of the Property. Seller agrees that Broker may list other properties for sale or rent and that Broker
     may show other properties to prospective Buyers or tenants.

5.   Listed Price $

                     Seller has final authority over the setting of this price and any subsequent adjustment thereto.

6.   S a a d E d Da e              L        C       ac ( Te        ). This Contract starts on the date it has been signed by all Seller(s)
     and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being negotiated. In that event,
     Broker will continue to represent the Seller until either negotiations are terminated without an agreement to sell/rent or
     settlement occurs. Either Seller or Broker can terminate this representation on or after 180 days from the starting date by
     providing written notice to the other party 30 days in advance of the desired termination.

7.   B       e    Fee. The B oke Fee is (circle one) six percent (6%), seven percent (7%), eight percent (8%) of the sale price, and
     is to be paid by the Seller to Broker at time of final settlement. Selle and B oke ag ee ha B oke ill pa f om B oke Fee:
           (a) A fee to another broker (Buyer Agent), who represents the Buyer.       Yes    No                    % or $
          (b) A fee to another broker (Transaction Licensee), who does not
            represent either the Seller or a buyer.                                          Yes    No                       % or $
           BHHS Fox & Roach will not pay a fee to another broker acting as a sub-agent.

8.   Obligation to Pay B            e   Fee. Selle m pa B oke Fee to Broker if a ready, willing and able buyer (one who will
     pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker or by anyone,
     including Seller. In addition he B oke Fee i o ed b Selle if:

     (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise transfer any aspect of
     ownership of the Property, whether such agreement is brought by B oke B oke licen ee Selle o an o he pe on o
     broker, at the above Listed Price or any other price acceptable to Seller. Provided he an ac ion clo e hen B oke Fee i to
     be paid at settlement. OR
                                                                                          _        ____ Seller initials p. 1 of 5
                        FOX & ROACH DECLARATION EXHIBIT B (Pa.) - PAGE 2


         (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease or
         otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy the Property
         during the term of this Contract P o ided he an ac ion clo e hen B oke Fee i to be paid at settlement.

         In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a B e deposit in connection
         with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership of the Property, then
         Seller will pay to Broker either one half (50%) of the retained depo i mone o B oke Fee, whichever is less. In the event
         that Broker is holding said deposit in escrow, then Seller hereby authorizes Broker to retain and apply said deposit on
         account of this obligation prior to any disbursement to Seller.

         In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or within one year
         of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or lease the Property during the
                                                                                                             th
          e m of hi Con ac hen Selle m pa a Lea ing B oke Fee o B oke in he amo n of                            of the annualized rent
         upon commencement of the lease.

         In he e en ha b e en o he e mina ion of B oke             epresentation of Seller, Seller enters into an agreement to sell,
         exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide exclusive listing contract with
         ano he b oke hen Selle ill no o e B oke he B oke Fee

9. Agency Relationships. An agency relationship between Broker and Seller cannot be presumed. Seller has the right to be
   represented by a broker (agency relationship) and may do so by agreeing to the terms of Seller Agency.

            (a) Dual Agency. Seller agrees that Broker/Licensee(s) may also represent the Buyer(s) of the Property.
            Broker/Licensee is a DUAL AGENT when representing both seller and the buyer in the sale of a property. Seller
            ackno ledge ha a a DUAL AGENT B oke Licen ee ill ake no ac ion ha i ad e e o de imen al o ei he pa
            interest in a transaction. Confidential information obtained within the fiduciary relationship of Designated Agency with
            Seller will not be disclosed without prior written consent.
            (b) Designated Agency. Broker will designate licensee(s) to represent the interests of the Seller. Licensee(s) is/are
            the Designated Agent, who will act exclusively for the Seller. If Licensee(s) is/are also representing the Buyer(s), then
            Licensee(s) is/are a DUAL AGENT.
            (c) Multiple Buyers.
                  1. More than one buyer may seek to purchase property through the Broker; it is agreed that Broker may represent
            those buyers whether such representation arises prior to, during, or after the end of this Contract. In the event that
            Broker represents multiple buyers seeking to purchase the same property, it is agreed that Licensee will disclose to
            each buyer the existence of the other offer(s).

                 2. In the event a Licensee represents multiple buyers who have competing interests in the same property, it is
            agreed that Licensee will disclose to each buyer he e i ence f he Licen ee       he offer.

            Only at the direction of and ith Seller s ritten instr ction d ring the negotiation of licensees other offer will
            Broker/Licensee disclose any material terms of any other offer to any buyer.

         Seller agrees to Designated Agency with Disclosed Dual Agency                      /                   (Seller initials)

10. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is currently rented,
    a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease during the term of this
    Contract or allow anyone else to occupy the Property.

11. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following required
    information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax rate, per capita tax, and
    association fees, as applicable.

12. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that Seller has or
    will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need approval from a court,
    lender or any other person or entity to sell, exchange or otherwise transfer the Property.

13. Inclusions. Items included in the price of the Property

    Items rented by Seller

14. Exclusions.
    Items not included in the price of the Property

    Items rented by Seller

                                                                                      p. 2 of 5                    /
                                                                                                                 (Seller initials)
                           FOX & ROACH DECLARATION EXHIBIT B (Pa.) - PAGE 3


15. Inspection. Seller will make the Property available for inspection by brokers, licensees, and any potential buyers they may
    bring, insurance representatives, mortgage lenders, appraisers, municipal officials, surveyors and inspectors provided that an
    appointment has been made reasonably in advance of inspection.

16. Limitation of Liability. a. Seller ep e en and a an ha ea onable and c oma homeo ne p ope and
    liability insurance coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In
    the event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing.

    Seller agrees that Broker/Licensee(s) are not responsible for any damage to the Property or any loss or theft of personal goods
    from the Property unless such damage, loss or theft is solely and directly caused by Broker/Licensee(s).

    Selle ag ee ha B oke Licen ee o al ma im m liabili o Selle fo an claim a i ing o of B oke Licen ee
    representation of Seller is limited to a refund of commission which Seller has paid or would otherwise owe under this Contract.
    Seller shall defend, indemnify and hold harmless Broker/Licensee from any claims, lawsuits or actions arising out of
    B oke Licen ee ep e en a ion of Selle incl ding b no limi ed o ho e a i ing o of he condition of and/or
    assessments, fines or taxes on the Property and/or failure to provide disclosure thereof, but not including any claims, lawsuits or
    actions a i ing o of B oke Licen ee negligence o mi cond c

    Seller, Broker and Licensee knowingly, voluntarily, and intentionally waive their present or future rights to: (a) a jury trial in any
    action to resolve any dispute to which Seller, on the one hand, and Broker and/or Licensee, on the other hand, are adverse to
    each other arising under or relating to this Contract; and/or (b) consolidate or transfer any such action with or to another action
    where any of them might otherwise be entitled to a jury trial.

    b. Dispute Resolution Procedures. Seller and Broker/Licensee will submit to mediation all claims, disputes or
    controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and the services,
    ad e i ing di clo e p ac ice and p oced e ela ed o he fo egoing Claim Media ion will be conducted in
    accordance with the mediation system offered or endorsed by the local Association of REALTORS ®. Mediation fees charged by
    the Association or mediator will be paid by Broker/Licensee. The mediation process must be concluded without resolution
    before either Seller or Broker may initiate legal proceedings. The statute of limitations related to the Claim will be tolled until
    fourteen calendar days following the conclusion of the mediation process. In the event that mediation is unsuccessful in
    resolving the claim, dispute or controversy, then the parties hereto agree to be bound by and follow the policies, procedures
    and limitations set forth in Arbitration of Certain Disputes and Waiver of Class Actions, which is fully incorporated herein by
    reference and which has been received by Seller.
                                                                                  _______/_______ (Seller initials)

17. Signs and keys         Seller allows:

         Sale sign   Yes     No              Lock box:          Electronic           Yes                No
         Sold sign   Yes     No                                 Key                  Yes                No
                                                                Combination          Yes                No
                                             Key in office:                          Yes                No
         Other

18. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a description of the
    Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet. The final sale price for the
    Property will be reported to MLS at time of settlement.

19. Publication of Sale Price. The final sale price for the Property is a matter of public record beyond the control of
    Broker/Licensee, and may be published by various media after settlement.

20. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and exterior
    photographs of the Property to help market the Property, which photographs remain the property of the Broker/Licensee.
    Broker/Licensee may make copies of the photographs and include copies of the photographs in the MLS and/or internet. Seller
    will not hold Broker/Licensee responsible in any way for using the photographs to help market the Property. Broker/Licensee is
    not liable for any loss of or damage to the photographs, or any unauthorized use of the photographs by any third party. Any
    information regarding potential Buyers (sign-in hee        ale lead acking e c hich come in o B oke po e ion a a e l
    of this Listing is and will remain the property of Broker.

21. Disclosure. Most sellers of residential property are required by state law to complete a Selle P ope Di clo e Fo m
    Unless exempted by law, Seller will complete this form before Broker/Licensee will list the Property for sale. Seller ALONE is
    responsible for the accuracy of the information contained in any Seller Property Disclosure Statement.


                                                                                                 _        ____ (Seller initials) p. 3 of 5
                          FOX & ROACH DECLARATION EXHIBIT B (Pa.) - PAGE 4


22. Deposit Money. Pursuant to state law, Broker will place all deposit monies it receives into an escrow account, although
    Seller agrees that Broker may wait to deposit any check received as deposit money until the Seller signs the Agreement of Sale.
    Broker will only release the deposit monies in connection with final settlement, unless prior to final settlement and while the
    agreement of sale is still in effect Broker receives a written disbursement directive signed by all Buyers and Sellers.

    In the event that final settlement does not occur, state law does not allow a Broker holding deposit monies to determine who is
    entitled to the deposit monies, regardless of the apparent entitlement thereto. If the agreement of sale is terminated for any
    reason, Broker can only release the monies:

         1. If there is no dispute between Buyers and Sellers over entitlement to the monies.
         2. According to the terms of a written agreement signed by all Buyers and Sellers directing Broker how to
         distribute some or all of the monies.
         3. According to the terms of a final order of Court.
         4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute
         the deposit monies in the event of an unresolved dispute.
         5. By paying the monies into Court and requesting that the Court decide entitlement thereto.

    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that Seller joins the
    Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of B oke   ea onable attorney fees and costs
    incurred in connection with such litigation.

23. Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) The disposition of a U.S. real property interest
by a foreign person (the seller) is subject to the Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) income tax
withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S. real property interests. This includes
but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons purchasing U.S. real property interests
(Buyers) from foreign persons, certain purchasers' agents, and settlement officers are required to withhold up to 15 percent of the
amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. taxation of gains realized on
disposition of such interests. The Buyer is the withholding agent. If you are the Buyer you must find out if the Seller is a foreign
person as defined by the Act. If the Seller is a foreign person and you fail to withhold, you may be held liable for the tax.

24. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may include
    financing, title insurance and document preparation. The companies providing the service may be under common control with
    Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such fees are to be paid by Buyer.

25. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker cannot put
    Selle in e e befo e an o he If B oke o an of B oke licen ee ha a conflic of in e e B oke ill no if Seller in a
    timely manner. Disclosed dual agency is not, per se, a conflict of interest.

26. Home Warranties. A home a an can help p o ec o f om he co of a fail e in o home majo                                em and
    appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in order to continue the
    protection subject to the terms of the warranty. B oke Licensee will provide you with more detailed information about home
    warranties.

27. Offer. All offers to purchase the Property will be made through the Broker/Licensee. All offers received by the Broker/Licensee
    will be presented to the Seller unless the Seller has already fully executed an Agreement of Sale.

28. B      e    Fee a d Te            C      ac . The terms and length of the business relationship, the fees and the range of
    services that Broker will provide are determined as a result of negotiations between Broker and Seller and have not been
    recommended by any association of REALTORS®.

28. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker if: Broker
    stops doing business; Broker forms a new real estate business; or Broker joins its business with another for any other reason. If
    transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should Seller give or transfer the Property
    or an ownership interest in it, to anyone during the term of this Contract, all owners must follow the requirements of this
    Contract.

30. Recovery Fund. Pennsylvania has a Real Estate Recovery Fund to repay any person who has received a final court ruling
    against a Pennsylvania real estate licensee because of fraud, misrepresentation, or deceit in a real estate transaction. The Fund
    repays persons who have not been able to collect the judgment after trying all lawful ways to do so. For complete details about
    the Fund, call (717) 783-3658.


                                                                                                  _        ____ (Seller initials) p. 4 of 5
                               FOX & ROACH DECLARATION EXHIBIT B (Pa.) - PAGE 5




31. Notice to Persons Offering to Solicit or Rent Housing in Pennsylvania. Federal and State law makes it illegal
    for a seller, a broker, or anyone to use RACE, COLOR, RELIGION OR RELIGIOUS CREED, SEX, NATIONAL ORIGIN, HANDICAP OR
    DISABILITY physical or mental), FAMILIAL STATUS (children under 18 years of age), AGE (40 or older), USE, HANDLING, or
    TRAINING OF SUPPORT OR GUIDE ANIMALS, or the FACT OF RELATIONSHIP OR ASSOCIATION WITH AN INDIVIDUAL KNOWN TO
    HAVE A DISABILITY as reasons for refusing to sell, show, or rent properties, loan money, or set deposit amounts, or as reasons
    for any decision relating to the sale or rental of property.

32. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior contracts,
    whether written or oral, have been merged and integrated into this Contract. All modifications to and/or terminations of this
    Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.

33. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep confidential any
    confidential information provided by Seller during the term of this Contract, subject to the laws of the Commonwealth of
    Pennsylvania.

34. Consumer Notice. Seller acknowledges that Seller has received and understands the business relationships described in the
    Consumer Notice adopted by the Pennsylvania Real Estate Commission at 49 Pa. Code §35.336. The duties and definitions of
    business relationships stated therein, are incorporated here as part of this Listing Contract as though written here in their
    entirety.

35. Additional Terms and Conditions.




                   IF YOU DO NOT UNDERSTAND ALL OF THE TERMS OF THIS DOCUMENT,
                        THEN YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING IT

    All Sellers must sign this Contract.
    SELLER                                                                            DATE

    SELLER                                                                            DATE

    SELLER                                                                            DATE

    ACCEPTED ON BEHALF OF BROKER, FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME
    SERVICES FOX & ROACH, REALTORS® BY:
                                                    DATE
    Designated Licensee & License Number

                                                                                      DATE
    Additional Designated Licensee & License Number

  © Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and a franchisee of BHH
                                                                                               BHHS
  Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol    are2/2017                          p.5 of 5
                                                                                                          registered service marks of HomeServices
  of America, Inc.® Equal Housing Opportunity.                                                                BHHS 03/2017
                         FOX & ROACH DECLARATION EXHIBIT C (Pa.) - PAGE 1




                                        EXCLUSIVE LISTING CONTRACT for PA
1.   Property
     Address
     Municipality (City, Borough, Township)
     County                                                 School District
     Zoning and Present Use
     Identification Number
     (tax ID number, parcel number, deed book page, recording date, if known to Seller)

2.   Seller (List all individuals and entities with any ownership interest)
     Name
     Name
     Name
     Mailing Address
     Phone Number                                       _______ Alternate Number
     Email Address__________                                                                          ___________                      ______

3. Broker L ce ee/License #:
   Additional Licensee/License #:
   Office Address
   Office Phone Number ________                        ______ Alternate Number
   Email Address

4.   Purpose of Contract. Seller is hiring Broker/Licensee collecti el Broker to market the Property and find a Buyer (or if
     directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform these or any other services
     related to the sale or lease of the Property. Seller agrees that Broker may list other properties for sale or rent and that Broker
     may show other properties to prospective Buyers or tenants.

5.   Listed Price $

                     Seller has final authority over the setting of this price and any subsequent adjustment thereto.

6.   S a a d E d Da e              L        C       ac ( Te        ). This Contract starts on the date it has been signed by all Seller(s)
     and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being negotiated. In that event,
     Broker will continue to represent the Seller until either negotiations are terminated without an agreement to sell/rent or
     settlement occurs. Either Seller or Broker can terminate this representation on or after 180 days from the starting date by
     providing written notice to the other party 30 days in advance of the desired termination.

7.   Bro e      Fee. The Broker s Fee is (circle one) six percent (6%), seven percent (7%), eight percent (8%) of the sale price plus
     $375, and is to be paid by the Seller to Broker at time of final settlement. Seller and Broker agree that Broker will pay from
     Broker s Fee:
         (a) A fee to another broker (Buyer Agent), who represents the Buyer.                   Yes     No                        % or $
        (b) A fee to another broker (Transaction Licensee), who does not
          represent either the Seller or a buyer.                                               Yes    No                         % or $
         BHHS Fox & Roach will not pay a fee to another broker acting as a sub-agent.

8.   Obligation to Pay B            e   Fee. Seller must pa Broker s Fee to Broker if a ready, willing and able buyer (one who will
     pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker or by anyone,
     including Seller. In addition the Broker s Fee is o ed b Seller if:

     (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise transfer any aspect of
     ownership of the Property, whether such agreement is brought by Broker Broker s licensees Seller or an other person or


                                                                                             _        ____ Seller initials p. 1 of 5
                        FOX & ROACH DECLARATION EXHIBIT C (Pa.) - PAGE 2



    broker, at the above Listed Price or any other price acceptable to Seller. Pro ided the transaction closes then Broker s Fee is to
    be paid at settlement. OR

         (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease or
         otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy the Property
         during the term of this Contract Pro ided the transaction closes then Broker s Fee is to be paid at settlement.

         In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a Bu er s deposit in connection
         with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership of the Property, then
         Seller will pay to Broker either one half (50%) of the retained deposit mone or Broker s Fee, whichever is less. In the event
         that Broker is holding said deposit in escrow, then Seller hereby authorizes Broker to retain and apply said deposit on
         account of this obligation prior to any disbursement to Seller.

         In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or within one year
         of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or lease the Property during the
                                                                                                             th
         term of this Contract then Seller must pa a Leasing Broker s Fee to Broker in the amount of            of the annualized rent
         upon commencement of the lease.

         In the e ent that subsequent to the termination of Broker s representation of Seller, Seller enters into an agreement to sell,
         exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide exclusive listing contract with
         another broker then Seller ill not o e Broker the Broker s Fee.

9. Agency Relationships. An agency relationship between Broker and Seller cannot be presumed. Seller has the right to be
   represented by a broker (agency relationship) and may do so by agreeing to the terms of Seller Agency.

            (a) Dual Agency. Seller agrees that Broker/Licensee(s) may also represent the Buyer(s) of the Property.
            Broker/Licensee is a DUAL AGENT when representing both seller and the buyer in the sale of a property. Seller
            acknowledges that as a DUAL AGENT, Broker/Licensee will take no action that is ad erse or detrimental to either part s
            interest in a transaction. Confidential information obtained within the fiduciary relationship of Designated Agency with
            Seller will not be disclosed without prior written consent.
            (b) Designated Agency. Broker will designate licensee(s) to represent the interests of the Seller. Licensee(s) is/are
            the Designated Agent, who will act exclusively for the Seller. If Licensee(s) is/are also representing the Buyer(s), then
            Licensee(s) is/are a DUAL AGENT.
            (c) Multiple Buyers.
                  1. More than one buyer may seek to purchase property through the Broker; it is agreed that Broker may represent
            those buyers whether such representation arises prior to, during, or after the end of this Contract. In the event that
            Broker represents multiple buyers seeking to purchase the same property, it is agreed that Licensee will disclose to
            each buyer the existence of the other offer(s).

                 2. In the event a Licensee represents multiple buyers who have competing interests in the same property, it is
            agreed that Licensee will disclose to each buyer he e i ence f he Licen ee       he offer.

            Only at the direction of and ith Seller s ritten instr ction d ring the negotiation of licensees other offer will
            Broker/Licensee disclose any material terms of any other offer to any buyer.

         Seller agrees to Designated Agency with Disclosed Dual Agency                      /                   (Seller initials)

10. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is currently rented,
    a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease during the term of this
    Contract or allow anyone else to occupy the Property.

11. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following required
    information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax rate, per capita tax, and
    association fees, as applicable.

12. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that Seller has or
    will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need approval from a court,
    lender or any other person or entity to sell, exchange or otherwise transfer the Property.

13. Inclusions. Items included in the price of the Property

    Items rented by Seller


                                                                                          p. 2 of 5                    /
                                                                                                                    (Seller initials)
                           FOX & ROACH DECLARATION EXHIBIT C (Pa.) - PAGE 3



14. Exclusions.
    Items not included in the price of the Property

    Items rented by Seller
15. Inspection. Seller will make the Property available for inspection by brokers, licensees, and any potential buyers they may
    bring, insurance representatives, mortgage lenders, appraisers, municipal officials, surveyors and inspectors provided that an
    appointment has been made reasonably in advance of inspection.

16. Limitation of Liability. a. Seller represents and arrants that reasonable and customar homeo ner s propert and
    liability insurance coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In
    the event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing. Seller is advised to safeguard
    or remove valuables now located within the Property.

    Seller agrees that Broker/Licensee(s) are not responsible for any damage to the Property or any loss or theft of personal goods
    from the Property unless such damage, loss or theft is solely and directly caused by Broker/Licensee(s).

    Seller agrees that Broker s Licensee s total ma imum liabilit to Seller for an claim arising out of Broker s Licensee s
    representation of Seller is limited to a refund of commission which Seller has paid or would otherwise owe under this Contract.
    Seller shall defend, indemnify and hold harmless Broker/Licensee from any claims, lawsuits or actions arising out of
    Broker s Licensee s representation of Seller including but not limited to those arising out of the condition of and or
    assessments, fines or taxes on the Property and/or failure to provide disclosure thereof, but not including any claims, lawsuits or
    actions arising out of Broker s Licensee s negligence or misconduct

    Seller, Broker and Licensee knowingly, voluntarily, and intentionally waive their present or future rights to: (a) a jury trial in any
    action to resolve any dispute to which Seller, on the one hand, and Broker and/or Licensee, on the other hand, are adverse to
    each other arising under or relating to this Contract; and/or (b) consolidate or transfer any such action with or to another action
    where any of them might otherwise be entitled to a jury trial.

    b. Dispute Resolution Procedures. Seller and Broker/Licensee will submit to mediation all claims, disputes or
    controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and the services,
    ad ertising disclosures practices and procedures related to the foregoing Claim Mediation ill be conducted in
    accordance with the mediation system offered or endorsed by the local Association of REALTORS®. Mediation fees charged by
    the Association or mediator will be paid by Broker/Licensee. The mediation process must be concluded without resolution
    before either Seller or Broker may initiate legal proceedings. The statute of limitations related to the Claim will be tolled until
    fourteen calendar days following the conclusion of the mediation process. In the event that mediation is unsuccessful in
    resolving the claim, dispute or controversy, then the parties hereto agree to be bound by and follow the policies, procedures
    and limitations set forth in Arbitration of Certain Disputes and Waiver of Class Actions, which is fully incorporated herein by
    reference and which has been received by Seller.
                                                                                  _______/_______ (Seller initials)

17. Signs and keys         Seller allows:

         Sale sign   Yes     No              Lock box:          Electronic           Yes                No
         Sold sign   Yes     No                                 Key                  Yes                No
                                                                Combination          Yes                No
                                             Key in office:                          Yes                No
         Other

18. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a description of the
    Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet. The final sale price for the
    Property will be reported to MLS at time of settlement.

19. Publication of Sale Price. The final sale price for the Property is a matter of public record beyond the control of
    Broker/Licensee, and may be published by various media after settlement.

20. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and exterior
    photographs of the Property to help market the Property, which photographs remain the property of the Broker/Licensee.
    Broker/Licensee may make copies of the photographs and include copies of the photographs in the MLS and/or internet. Seller
    will not hold Broker/Licensee responsible in any way for using the photographs to help market the Property. Broker/Licensee is
    not liable for any loss of or damage to the photographs, or any unauthorized use of the photographs by any third party. Any

                                                                                                 _        ____ (Seller initials) p. 3 of 5
                         FOX & ROACH DECLARATION EXHIBIT C (Pa.) - PAGE 4



    information regarding potential Buyers (sign-in sheets, sales lead tracking, etc.) which comes into Broker s possession as a result
    of this Listing is and will remain the property of Broker.

21. Disclosure. Most sellers of residential property are required by state law to complete a Seller s Propert Disclosure Form
    Unless exempted by law, Seller will complete this form before Broker/Licensee will list the Property for sale. Seller ALONE is
    responsible for the accuracy of the information contained in any Seller Property Disclosure Statement.


22. Deposit Money. Pursuant to state law, Broker will place all deposit monies it receives into an escrow account, although
    Seller agrees that Broker may wait to deposit any check received as deposit money until the Seller signs the Agreement of Sale.
    Broker will only release the deposit monies in connection with final settlement, unless prior to final settlement and while the
    agreement of sale is still in effect Broker receives a written disbursement directive signed by all Buyers and Sellers.

    In the event that final settlement does not occur, state law does not allow a Broker holding deposit monies to determine who is
    entitled to the deposit monies, regardless of the apparent entitlement thereto. If the agreement of sale is terminated for any
    reason, Broker can only release the monies:

         1. If there is no dispute between Buyers and Sellers over entitlement to the monies.
         2. According to the terms of a written agreement signed by all Buyers and Sellers directing Broker how to
         distribute some or all of the monies.
         3. According to the terms of a final order of Court.
         4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute
         the deposit monies in the event of an unresolved dispute.
         5. By paying the monies into Court and requesting that the Court decide entitlement thereto.

    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that Seller joins the
    Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of Broker s reasonable attorney fees and costs
    incurred in connection with such litigation.

23. Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) The disposition of a U.S. real property interest
by a foreign person (the seller) is subject to the Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) income tax
withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S. real property interests. This includes
but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons purchasing U.S. real property interests
(Buyers) from foreign persons, certain purchasers' agents, and settlement officers are required to withhold up to 15 percent of the
amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. taxation of gains realized on
disposition of such interests. The Buyer is the withholding agent. If you are the Buyer you must find out if the Seller is a foreign
person as defined by the Act. If the Seller is a foreign person and you fail to withhold, you may be held liable for the tax.

24. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may include
    financing, title insurance and document preparation. The companies providing the service may be under common control with
    Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such fees are to be paid by Buyer.

25. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker cannot put
    Seller s interest before an other If Broker or an of Broker s licensees has a conflict of interest Broker ill notif Seller in a
    timely manner. Disclosed dual agency is not, per se, a conflict of interest.

26. Home Warranties. A home arrant can help protect ou from the cost of a failure in our home s major s stems and
    appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in order to continue the
    protection subject to the terms of the warranty. Broker s Licensee will provide you with more detailed information about home
    warranties.

27. Offer. All offers to purchase the Property will be made through the Broker/Licensee. All offers received by the Broker/Licensee
    will be presented to the Seller unless the Seller has already fully executed an Agreement of Sale.

28. B      e    Fee a d Te            C      ac . The terms and length of the business relationship, the fees and the range of
    services that Broker will provide are determined as a result of negotiations between Broker and Seller and have not been
    recommended by any association of REALTORS®.

29. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker if: Broker
    stops doing business; Broker forms a new real estate business; or Broker joins its business with another for any other reason. If
    transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should Seller give or transfer the Property

                                                                                                _        ____ (Seller initials) p. 4 of 5
                              FOX & ROACH DECLARATION EXHIBIT C (Pa.) - PAGE 5




    or an ownership interest in it, to anyone during the term of this Contract, all owners must follow the requirements of this
    Contract.

30. Recovery Fund. Pennsylvania has a Real Estate Recovery Fund to repay any person who has received a final court ruling
    against a Pennsylvania real estate licensee because of fraud, misrepresentation, or deceit in a real estate transaction. The Fund
    repays persons who have not been able to collect the judgment after trying all lawful ways to do so. For complete details about
    the Fund, call (717) 783-3658.


31. Notice to Persons Offering to Solicit or Rent Housing in Pennsylvania. Federal and State law makes it illegal
    for a seller, a broker, or anyone to use RACE, COLOR, RELIGION OR RELIGIOUS CREED, SEX, NATIONAL ORIGIN, HANDICAP OR
    DISABILITY physical or mental), FAMILIAL STATUS (children under 18 years of age), AGE (40 or older), USE, HANDLING, or
    TRAINING OF SUPPORT OR GUIDE ANIMALS, or the FACT OF RELATIONSHIP OR ASSOCIATION WITH AN INDIVIDUAL KNOWN TO
    HAVE A DISABILITY as reasons for refusing to sell, show, or rent properties, loan money, or set deposit amounts, or as reasons
    for any decision relating to the sale or rental of property.

32. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior contracts,
    whether written or oral, have been merged and integrated into this Contract. All modifications to and/or terminations of this
    Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.

33. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep confidential any
    confidential information provided by Seller during the term of this Contract, subject to the laws of the Commonwealth of
    Pennsylvania.

34. Consumer Notice. Seller acknowledges that Seller has received and understands the business relationships described in the
    Consumer Notice adopted by the Pennsylvania Real Estate Commission at 49 Pa. Code §35.336. The duties and definitions of
    business relationships stated therein, are incorporated here as part of this Listing Contract as though written here in their
    entirety.

35. Additional Terms and Conditions.




                   IF YOU DO NOT UNDERSTAND ALL OF THE TERMS OF THIS DOCUMENT,
                        THEN YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING IT

    All Sellers must sign this Contract.
    SELLER                                                                            DATE

    SELLER                                                                            DATE

    SELLER                                                                            DATE

    ACCEPTED ON BEHALF OF BROKER, FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME
    SERVICES FOX & ROACH, REALTORS® BY:
                                                    DATE
    Designated Licensee & License Number

                                                                                      DATE
    Additional Designated Licensee & License Number

  © Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and a franchisee of BHH
                                                                                               BHHS
  Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol    are2/2017                          p.5 of 5
                                                                                                          registered service marks of HomeServices
  of America, Inc.® Equal Housing Opportunity.                                                                BHHS 09/2018
                         FOX & ROACH DECLARATION EXHIBIT D (Pa.) - PAGE 1




                                        EXCLUSIVE LISTING CONTRACT for PA
1.   Property
     Address
     Municipality (City, Borough, Township)
     County                                                 School District
     Zoning and Present Use
     Identification Number
     (tax ID number, parcel number, deed book page, recording date, if known to Seller)

2.   Seller (List all individuals and entities with any ownership interest)
     Name
     Name
     Name
     Mailing Address
     Phone Number                                       _______ Alternate Number
     Email Address__________                                                                          ___________                ______

3. Broker L ce ee/License #:
   Additional Licensee/License #:
   Office Address
   Office Phone Number ________                        ______ Alternate Number
   Email Address

4.   Purpose of Contract. Seller is hiring Broker/Licensee collecti el Broker to market the Property and find a Buyer (or if
     directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform these or any other services
     related to the sale or lease of the Property. Seller agrees that Broker may list other properties for sale or rent and that Broker
     may show other properties to prospective Buyers or tenants.

5.   Listed Price $

                     Seller has final authority over the setting of this price and any subsequent adjustment thereto.

6.   S a a d E d Da e              L        C       ac ( Te        ). This Contract starts on the date it has been signed by all Seller(s)
     and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being negotiated. In that event,
     Broker will continue to represent the Seller until either negotiations are terminated without an agreement to sell/rent or
     settlement occurs. Either Seller or Broker can terminate this representation on or after 180 days from the starting date by
     providing written notice to the other party 30 days in advance of the desired termination.

7.   Bro e      Fee. The Broker s Fee is (circle one) six percent (6%), seven percent (7%), eight percent (8%) of the sale price plus
     $375, and is to be paid by the Seller to Broker at time of final settlement. Seller and Broker agree that Broker will pay from
     Broker s Fee:
         (a) A fee to another broker (Buyer Agent), who represents the Buyer.                   Yes     No                        % or $
        (b) A fee to another broker (Transaction Licensee), who does not
          represent either the Seller or a buyer.                                               Yes    No                         % or $
         BHHS Fox & Roach will not pay a fee to another broker acting as a sub-agent.

8.   Obligation to Pay B            e   Fee. Seller must pa Broker s Fee to Broker if a ready, willing and able buyer (one who will
     pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker or by anyone,
     including Seller. In addition the Broker s Fee is o ed b Seller if:

     (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise transfer any aspect of
     ownership of the Property, whether such agreement is brought by Broker Broker s licensees Seller or an other person or
     broker, at the above Listed Price or any other price acceptable to Seller. Pro ided the transaction closes then Broker s Fee is to
     be paid at settlement. OR
                                                                                           _         ____ Seller initials p. 1 of 5
                        FOX & ROACH DECLARATION EXHIBIT D (Pa.) - PAGE 2



         (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease or
         otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy the Property
         during the term of this Contract Pro ided the transaction closes then Broker s Fee is to be paid at settlement.

         In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a Bu er s deposit in connection
         with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership of the Property, then
         Seller will pay to Broker either one half (50%) of the retained deposit mone or Broker s Fee, whichever is less. In the event
         that Broker is holding said deposit in escrow, then Seller hereby authorizes Broker to retain and apply said deposit on
         account of this obligation prior to any disbursement to Seller.

         In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or within one year
         of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or lease the Property during the
                                                                                                             th
         term of this Contract then Seller must pa a Leasing Broker s Fee to Broker in the amount of            of the annualized rent
         upon commencement of the lease.

         In the e ent that subsequent to the termination of Broker s representation of Seller, Seller enters into an agreement to sell,
         exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide exclusive listing contract with
         another broker then Seller ill not o e Broker the Broker s Fee

9. Agency Relationships. An agency relationship between Broker and Seller cannot be presumed. Seller has the right to be
   represented by a broker (agency relationship) and may do so by agreeing to the terms of Seller Agency.

            (a) Dual Agency. Seller agrees that Broker/Licensee(s) may also represent the Buyer(s) of the Property.
            Broker/Licensee is a DUAL AGENT when representing both seller and the buyer in the sale of a property. Seller
            acknowledges that as a DUAL AGENT, Broker/Licensee will take no action that is ad erse or detrimental to either part s
            interest in a transaction. Confidential information obtained within the fiduciary relationship of Designated Agency with
            Seller will not be disclosed without prior written consent.
            (b) Designated Agency. Broker will designate licensee(s) to represent the interests of the Seller. Licensee(s) is/are
            the Designated Agent, who will act exclusively for the Seller. If Licensee(s) is/are also representing the Buyer(s), then
            Licensee(s) is/are a DUAL AGENT.
            (c) Multiple Buyers.
                  1. More than one buyer may seek to purchase property through the Broker; it is agreed that Broker may represent
            those buyers whether such representation arises prior to, during, or after the end of this Contract. In the event that
            Broker represents multiple buyers seeking to purchase the same property, it is agreed that Licensee will disclose to
            each buyer the existence of the other offer(s).

                 2. In the event a Licensee represents multiple buyers who have competing interests in the same property, it is
            agreed that Licensee will disclose to each buyer he e i ence f he Licen ee       he offer.

            Only at the direction of and ith Seller s ritten instr ction d ring the negotiation of licensees other offer will
            Broker/Licensee disclose any material terms of any other offer to any buyer.

         Seller agrees to Designated Agency with Disclosed Dual Agency                      /                   (Seller initials)

10. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is currently rented,
    a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease during the term of this
    Contract or allow anyone else to occupy the Property.

11. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following required
    information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax rate, per capita tax, and
    association fees, as applicable.

12. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that Seller has or
    will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need approval from a court,
    lender or any other person or entity to sell, exchange or otherwise transfer the Property.

13. Inclusions. Items included in the price of the Property

    Items rented by Seller

14. Exclusions.
    Items not included in the price of the Property


                                                                                          p. 2 of 5                     /
                                                                                                                     (Seller initials)
                           FOX & ROACH DECLARATION EXHIBIT D (Pa.) - PAGE 3



    Items rented by Seller
15. Inspection. Seller will make the Property available for inspection by brokers, licensees, and any potential buyers they may
    bring, insurance representatives, mortgage lenders, appraisers, municipal officials, surveyors and inspectors provided that an
    appointment has been made reasonably in advance of inspection.

16. Limitation of Liability. a. Seller represents and arrants that reasonable and customar homeo ner s propert and
    liability insurance coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In
    the event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing. Seller is advised to safeguard
    or remove valuables now located within the Property.

    Seller agrees that Broker/Licensee(s) are not responsible for any damage to the Property or any loss or theft of personal goods
    from the Property unless such damage, loss or theft is solely and directly caused by Broker/Licensee(s).

    Seller agrees that Broker s Licensee s total ma imum liabilit to Seller for an claim arising out of Broker s Licensee s
    representation of Seller is limited to a refund of commission which Seller has paid or would otherwise owe under this Contract.
    Seller shall defend, indemnify and hold harmless Broker/Licensee from any claims, lawsuits or actions arising out of
    Broker s Licensee s representation of Seller including but not limited to those arising out of the condition of and or
    assessments, fines or taxes on the Property and/or failure to provide disclosure thereof, but not including any claims, lawsuits or
    actions arising out of Broker s Licensee s negligence or misconduct

    Seller, Broker and Licensee knowingly, voluntarily, and intentionally waive their present or future rights to: (a) a jury trial in any
    action to resolve any dispute to which Seller, on the one hand, and Broker and/or Licensee, on the other hand, are adverse to
    each other arising under or relating to this Contract; and/or (b) consolidate or transfer any such action with or to another action
    where any of them might otherwise be entitled to a jury trial.

    b. Dispute Resolution Procedures. Seller and Broker/Licensee will submit to mediation all claims, disputes or
    controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and the services,
    ad ertising disclosures practices and procedures related to the foregoing Claim Mediation ill be conducted in
    accordance with the mediation system offered or endorsed by the local Association of REALTORS®. Mediation fees charged by
    the Association or mediator will be paid by Broker/Licensee. The mediation process must be concluded without resolution
    before either Seller or Broker may initiate legal proceedings. The statute of limitations related to the Claim will be tolled until
    fourteen calendar days following the conclusion of the mediation process. In the event that mediation is unsuccessful in
    resolving the claim, dispute or controversy, then the parties hereto agree to be bound by and follow the policies, procedures
    and limitations set forth in Arbitration of Certain Disputes and Waiver of Class Actions, which is fully incorporated herein by
    reference and which has been received by Seller.
                                                                                           _______/_______ (Seller initials)
17. Signs and keys Seller allows:

         Sale sign   Yes     No              Lock box:          Electronic           Yes                No
         Sold sign   Yes     No                                 Key                  Yes                No
                                                                Combination          Yes                No
                                             Key in office:                          Yes                No
         Other

18. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a description of the
    Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet. The final sale price for the
    Property will be reported to MLS at time of settlement.

19. Publication of Sale Price. The final sale price for the Property is a matter of public record beyond the control of
    Broker/Licensee, and may be published by various media after settlement.

20. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and exterior
    photographs of the Property to help market the Property, which photographs remain the property of the Broker/Licensee.
    Broker/Licensee may make copies of the photographs and include copies of the photographs in the MLS and/or internet. Seller
    will not hold Broker/Licensee responsible in any way for using the photographs to help market the Property. Broker/Licensee is
    not liable for any loss of or damage to the photographs, or any unauthorized use of the photographs by any third party. Any
    information regarding potential Buyers (sign-in sheets sales lead tracking etc hich comes into Broker s possession as a result
    of this Listing is and will remain the property of Broker.

21. Recording on the Property. a. Seller understands that potential buyers viewing the Property may engage in
    photography, videography or videotelephony on the Property. Seller should remove any items of a personal nature Seller does

                                                                                                 _         ____ (Seller initials) p. 3 of 5
                         FOX & ROACH DECLARATION EXHIBIT D (Pa.) - PAGE 4



    not wish to have photographed or recorded, such as family photos, important or confidential paperwork (including any
    information relating to the listing or communications with Broker or Licensee) and all other personally identifiable information
    such as birthdates, social security numbers, telephone numbers, etc. Seller is responsible for providing this same notification to
    any occupants of the Property.

    b. Any person who intentionally intercepts oral communications by electronic or other means with the consent of all parties is
    guilty of a felony under Pennsylvania law. Seller understands that recording or transmitting audio may result in violation of state
    or federal wiretapping laws. Seller hereby releases all BROKERS, their LICENSEES, EMPLOYEES, and any OFFICER or PARTNER
    of any one of them, and any PERSON, FIRM or CORPORATION who may be liable by or through them, from any claims,
    lawsuits and actions which may arise from any audio or video recordings occurring in or around the Property.

22. Disclosure. Most sellers of residential property are required by state law to complete a Seller s Propert Disclosure Form
    Unless exempted by law, Seller will complete this form before Broker/Licensee will list the Property for sale. Seller ALONE is
    responsible for the accuracy of the information contained in any Seller Property Disclosure Statement.

23. Deposit Money. Pursuant to state law, Broker will place all deposit monies it receives into an escrow account, although
    Seller agrees that Broker may wait to deposit any check received as deposit money until the Seller signs the Agreement of Sale.
    Broker will only release the deposit monies in connection with final settlement, unless prior to final settlement and while the
    agreement of sale is still in effect Broker receives a written disbursement directive signed by all Buyers and Sellers.

    In the event that final settlement does not occur, state law does not allow a Broker holding deposit monies to determine who is
    entitled to the deposit monies, regardless of the apparent entitlement thereto. If the agreement of sale is terminated for any
    reason, Broker can only release the monies:

         1. If there is no dispute between Buyers and Sellers over entitlement to the monies.
         2. According to the terms of a written agreement signed by all Buyers and Sellers directing Broker how to
         distribute some or all of the monies.
         3. According to the terms of a final order of Court.
         4. According to the terms of a prior written agreement between Buyer and Seller that directs the Broker how to distribute
         the deposit monies in the event of an unresolved dispute.
         5. By paying the monies into Court and requesting that the Court decide entitlement thereto.

    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that Seller joins the
    Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of Broker s reasonable attorney fees and costs
    incurred in connection with such litigation.

24. Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) The disposition of a U.S. real property interest
by a foreign person (the seller) is subject to the Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) income tax
withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S. real property interests. This includes
but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons purchasing U.S. real property interests
(Buyers) from foreign persons, certain purchasers' agents, and settlement officers are required to withhold up to 15 percent of the
amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. taxation of gains realized on
disposition of such interests. The Buyer is the withholding agent. If you are the Buyer you must find out if the Seller is a foreign
person as defined by the Act. If the Seller is a foreign person and you fail to withhold, you may be held liable for the tax.

25. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may include
    financing, title insurance and document preparation. The companies providing the service may be under common control with
    Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such fees are to be paid by Buyer.

26. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker cannot put
    Seller s interest before an other If Broker or an of Broker s licensees has a conflict of interest Broker ill notif Seller in a
    timely manner. Disclosed dual agency is not, per se, a conflict of interest.

27. Home Warranties. A home arrant can help protect ou from the cost of a failure in our home s major s stems and
    appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in order to continue the
    protection subject to the terms of the warranty. Broker s Licensee will provide you with more detailed information about home
    warranties.

28. Offer. All offers to purchase the Property will be made through the Broker/Licensee. All offers received by the Broker/Licensee
    will be presented to the Seller unless the Seller has already fully executed an Agreement of Sale.


                                                                                                _        ____ (Seller initials) p. 4 of 5
                             FOX & ROACH DECLARATION EXHIBIT D (Pa.) - PAGE 5



29. B      e    Fee a d Term of Contract. The terms and length of the business relationship, the fees and the range of
    services that Broker will provide are determined as a result of negotiations between Broker and Seller and have not been
    recommended by any association of REALTORS®.

30. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker if: Broker
    stops doing business; Broker forms a new real estate business; or Broker joins its business with another for any other reason. If
    transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should Seller give or transfer the Property
    or an ownership interest in it, to anyone during the term of this Contract, all owners must follow the requirements of this
    Contract.

31. Recovery Fund. Pennsylvania has a Real Estate Recovery Fund to repay any person who has received a final court ruling
    against a Pennsylvania real estate licensee because of fraud, misrepresentation, or deceit in a real estate transaction. The Fund
    repays persons who have not been able to collect the judgment after trying all lawful ways to do so. For complete details about
    the Fund, call (717) 783-3658.

32. Notice to Persons Offering to Solicit or Rent Housing in Pennsylvania. Federal and State law makes it illegal
    for a seller, a broker, or anyone to use RACE, COLOR, RELIGION OR RELIGIOUS CREED, SEX, NATIONAL ORIGIN, HANDICAP OR
    DISABILITY physical or mental), FAMILIAL STATUS (children under 18 years of age), AGE (40 or older), USE, HANDLING, or
    TRAINING OF SUPPORT OR GUIDE ANIMALS, or the FACT OF RELATIONSHIP OR ASSOCIATION WITH AN INDIVIDUAL KNOWN TO
    HAVE A DISABILITY as reasons for refusing to sell, show, or rent properties, loan money, or set deposit amounts, or as reasons
    for any decision relating to the sale or rental of property.

33. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior contracts,
    whether written or oral, have been merged and integrated into this Contract. All modifications to and/or terminations of this
    Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.

34. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep confidential any
    confidential information provided by Seller during the term of this Contract, subject to the laws of the Commonwealth of
    Pennsylvania.

35. Consumer Notice. Seller acknowledges that Seller has received and understands the business relationships described in the
    Consumer Notice adopted by the Pennsylvania Real Estate Commission at 49 Pa. Code §35.336. The duties and definitions of
    business relationships stated therein, are incorporated here as part of this Listing Contract as though written here in their
    entirety.

36. Additional Terms and Conditions.




                   IF YOU DO NOT UNDERSTAND ALL OF THE TERMS OF THIS DOCUMENT,
                        THEN YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING IT

    All Sellers must sign this Contract.

    SELLER                                                                            DATE

    SELLER                                                                            DATE

    SELLER                                                                            DATE

    ACCEPTED ON BEHALF OF BROKER, FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME SERVICES FOX
    & ROACH, REALTORS® BY:
                                                         DATE
    Designated Licensee & License Number

                                                                                      DATE
    Additional Designated Licensee & License Number

  © Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and a franchisee of BHH
                                                                                               BHHS
  Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol    are2/2017                          p.5 of 5
                                                                                                          registered service marks of HomeServices
  of America, Inc.® Equal Housing Opportunity.                                                                BHHS F&R 12/2019
                          FOX & ROACH DECLARATION EXHIBIT E (Del.) - PAGE 1




                                        EXCLUSIVE LISTING CONTRACT for DE

1.   Seller (List all individuals and entities with any ownership interest)
     Name
     Name
     Name
     Mailing Address
     Phone Number                                       _______ Alternate Number
     Email Address__________                                                                          ___________                 ______

2. Broker L ce ee/License #:
   Additional Licensee/License #:
   Office Address
   Office Phone Number ________                         ______ Alternate Number
   Email Address

3.   Purpose of Contract. Selle i hi ing B oke Licen ee collec i el B oke                   o ma ke he P o e and find a B e o if
     directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform these or any other services
     related to the sale or lease of the Property. Seller agrees to refer to Broker all inquiries from agents or others. Seller agrees that
     Broker may list other properties for sale or rent and that Broker may show other properties to prospective Buyers or tenants.

4.   Listed Price $

                     Seller has final authority over the setting of this price and any subsequent adjustment thereto.

5.   S a a d E d Da e              L        C       ac ( Te        ). This Contract starts on the date it has been signed by all Seller(s)
     and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being negotiated. In that event,
     Broker will continue to represent the Seller until either negotiations are terminated without an agreement to sell/rent or
     settlement occurs. Either Seller or Broker can terminate this representation on or after 180 days from the starting date by
     providing written notice to the other party 30 days in advance of the desired termination.

6. Property
   Address
   Municipality (City, Borough, Township)
   County                                                 School District
   Zoning and Present Use
   Identification Number
   (tax ID number, parcel number, deed book page, recording date, if known to Seller)

7.   Inclusions and Exclusions: Unless specifically excluded by this Contract the listed price shall also include the following, as
     and if now installed, stored in, or located on the Property: all existing plumbing, heating, electrical and central air conditioning
     systems; and all other permanent or attached fixtures including but not limited to, all existing shutters, awnings, wall to wall
     carpeting, radiator covers, cabinets, shelves, mirrors fixed in place, attic/exhaust fans, lighting and plumbing fixtures, and
     landscaping.

     Certain other now existing items which may be considered personal property, whether installed or stored upon the Property are
     included as follows: (if neither box is checked, item shall be considered excluded) Should the Sellers Disclosure of Real
     Property Condition Report differ from the below list of included items, the below list shall supersede: however, the Agreement
     of Sale will be the final list of what is included or excluded.



                                                                                 p. 1 of 5                   /
                                                                                                             (Seller initials)
                              FOX & ROACH DECLARATION EXHIBIT E (Del.) - PAGE 2



YES NO                                              YES NO                                    YES NO
     Range i h o en                                      D a e ie                                  Wall Mo n ed Fla Sc een TV ____
     Range Hood-exhaust fan                              Da e C        ain od                      Wall b acke fo TV ____
     Cook o -stand alone                                 Shade Blind                               Surround sound system & controls
     Wall O en      ____                                 Co nice Valance                           Sola E   i men
     Kitchen Refrigerator                                Furnace Humidifier                        Attached Antenna/Rotor
          with Icemaker                                  Smoke Detectors                           Garage Opener(s) # ____
     Refrigerator(s) additional # ____                   Carbon Monoxide Detectors                      with remote
     Freezer free standing                               Wood Stove                                Pool Equipment
     Ice Maker free standing                             Fireplace Equipment                       Pool Cover
     Dishwasher                                          Fireplace Screen/Doors                    Hot Tub, Equipment
     Disposal                                            Electronic Air Filter                          with cover
     Microwave                                           Window A/C Units # ____                   Sheds/Outbuildings # ____
     Washer                                              Attic Fan                                 Playground/Equipment
     Dryer                                               Whole house fan                           Irrigation System
     Trash Compactor                                     Bathroom Vents/Fans
     Water Filter                                        Window Fans # ____                        Water Conditioner (owned)
     Water Heater                                        Ceiling Fans # ____                       Water Conditioner (leased)
     Sump Pump                                           Central Vacuum                            Fuel Storage Tank(s) (owned)
     Storm Windows/Doors                                       with attachments                    Fuel Storage Tank(s) (leased)
     Screens                                             Intercoms                                 Security/Monitoring Systems (owned)
                                                         Satellite Dish                            Security/Monitoring Systems (leased)
                                                             with controls & remote(s)


Additional Inclusions, not previously checked above (include those leased from vendors):


Additional Exclusions, not previously checked above (include those leased from vendors):


8.   B     e     Fee. The B oke Fee is                               of the sale price plus $375, and is to be paid by the Seller to
     Broker at time of final settlement. Selle and B oke ag ee ha B oke ill a f om B oke Fee:
         A fee to another broker (Buyer Agent) who represents the Buyer.         Yes      No                        % or $

                                         BHHS Fox & Roach will not pay a fee to another broker acting as a sub-agent.

9.   Obligation to Pay B            e   Fee. Selle m       a B oke Fee to Broker if a ready, willing and able buyer (one who will
     pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker or by anyone,
     including Seller. In addition he B oke Fee i o ed b Selle if:

     (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise transfer any aspect of
     ownership of the Property, whether such agreement is brought by B oke B oke licen ee Selle o an o he e on o
     broker, at the above Listed Price or any other price acceptable to Seller. P o ided he an ac ion clo e hen B oke Fee i to
     be paid at settlement. OR

         (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease or
         otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy the Property
         during the term of this Contract P o ided he an ac ion clo e hen B oke Fee i to be paid at settlement.

         In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a B e deposit in connection
         with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership of the Property, then
         Seller will pay to Broker either one half (50%) of the retained de o i mone o B oke Fee, whichever is less. In the event
         that Broker is holding said deposit in escrow, then Seller hereby authorizes Broker to retain and apply said deposit on
         account of this obligation prior to any disbursement to Seller.

         In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or within one year
         of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or lease the Property during the

                                                                                            p. 2 of 5                       /
                                                                                                                         (Seller initials)
                         FOX & ROACH DECLARATION EXHIBIT E (Del.) - PAGE 3


                                                                                                                th
          e m of hi Con ac hen Selle m              a a Lea ing B oke     Fee o B oke in he amo n of                 of the annualized rent
         upon commencement of the lease.

         In he e en ha b e en o he e mina ion of B oke representation of Seller, Seller enters into an agreement to sell,
         exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide exclusive listing contract with
         ano he b oke hen Selle ill no o e B oke he B oke Fee.

10. Agency Relationships. Agency relationships are explained in the Consumer Information Statement which you
    acknowledge receiving from your salesperson.

11. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is currently rented,
    a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease during the term of this
    Contract or allow anyone else to occupy the Property.

12. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following required
    information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax rate, per capita tax, and
    association fees, as applicable.

13. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that Seller has or
    will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need approval from a court,
    lender or any other person or entity to sell, exchange or otherwise transfer the Property.

14. Inspection. Seller will make the Property available for inspection by brokers, licensees, and any potential buyers they may
    bring, insurance representatives, mortgage lenders, appraisers, municipal officials, surveyors and inspectors provided that an
    appointment has been made reasonably in advance of inspection.

15. Limitation of Liability. Seller represents and warrants that reasonable and customary homeowne                   o e and liabili
    insurance coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In the
    event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing. Seller is advised to safeguard or
    remove valuables now located within the Property.

    Seller agrees that Broker/Licensee(s) are not responsible for any damage to the Property or any loss or theft of personal goods
    from the Property unless such damage, loss or theft is solely and directly caused by Broker/Licensee(s).

    Selle ag ee ha B oke Licen ee o al ma im m liabili o Selle fo an claim a i ing o of B oke Licen ee
    representation of Seller is limited to a refund of commission which Seller has paid or would otherwise owe under this Contract.
    Seller shall defend, indemnify and hold harmless Broker/Licensee from any claims, lawsuits or actions arising out of
    B oke Licen ee e e en a ion of Selle incl ding b no limi ed o hose arising out of the condition of and/or
    assessments, fines or taxes on the Property and/or failure to provide disclosure thereof, but not including any claims, lawsuits or
    actions a i ing o of B oke Licen ee negligence o mi cond c

    Seller, Broker and Licensee knowingly, voluntarily, and intentionally waive their present or future rights to: (a) a jury trial in any
    action to resolve any dispute to which Seller, on the one hand, and Broker and/or Licensee, on the other hand, are adverse to
    each other arising under or relating to this Contract; and/or (b) consolidate or transfer any such action with or to another action
    where any of them might otherwise be entitled to a jury trial.

    Dispute Resolution Procedures. Seller and Broker/Licensee will submit to mediation all claims, disputes or
    controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and the services,
    ad e i ing di clo e         ac ice and oced e ela ed o he fo egoing Claim Media ion ill be cond c ed in
    accordance with the mediation system offered or endorsed by the local Association of REALTORS ®. Mediation fees charged by
    the Association or mediator will be paid by Broker/Licensee. The mediation process must be concluded without resolution
    before either Seller or Broker may initiate legal proceedings. The statute of limitations related to the Claim will be tolled until
    fourteen calendar days following the conclusion of the mediation process. In the event that mediation is unsuccessful in
    resolving the claim, dispute or controversy, then the parties hereto agree to be bound by and follow the policies, procedures
    and limitations set forth in Arbitration of Certain Disputes and Waiver of Class Actions, which is fully incorporated herein by
    reference and which has been received by Seller.

16. Signs and keys          Seller allows:

         Sale sign    Yes    No               Lock box:         Electronic               Yes            No


                                                                             p. 3 of 5                  /
                        FOX & ROACH DECLARATION EXHIBIT E (Del.) - PAGE 4



         Sold sign    Yes    No                                 Key                  Yes               No
                                                                Combination          Yes               No
                                                                Key in office:       Yes               No
         Other

17. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a description of the
    Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet. The final sale price for the
    Property will be reported to MLS at time of settlement, will be a matter of public record, & may be published by various media.

    Broker Authorization:             Yes     No The Seller authorizes the listed property to be displayed on the Internet.
                                      Yes     No The Seller authorizes the numerical address of the listed property to be displayed
                                    on the Internet.
                                      Yes     No The Seller authorizes the automated valuation of the listed property.
                                      Yes     No The Seller authorizes the blogging features associated with the listed property.

18. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and exterior
photographs of the Property to help market the Property, which photographs remain the property of the Broker/Licensee.
Broker/Licensee may make copies of the photographs and include copies of the photographs in the MLS and/or internet. Seller will
not hold Broker/Licensee responsible in any way for using the photographs to help market the Property. Broker/Licensee is not liable
for any loss of or damage to the photographs, or any unauthorized use of the photographs by any third party. Any information
regarding potential Buyers (sign-in hee    ale lead acking e c hich come in o B oke           o e ion a a e l of hi Li ing i
and will remain the property of Broker.

19. Fair Housing. Notice to Persons Offering to Solicit or Rent Housing. All Parties agree to comply with all Fair
    Housing and Civil Rights laws in the purchase and sale of the Property and further agree specifically not to discriminate against
    any person because of RACE, COLOR, NATIONAL ORIGIN, RELIGION, CREED, SEX, MARITAL STATUS, FAMILIAL STATUS (children
    under 18 years of age), AGE (40 or older), SEXUAL ORIENTATION, GENDER IDENTITY, and/or HANDICAP OR DISABILITY physical
    or mental).

20. Disclosure. If applicable, Seller warrants to Broker and all potential Buyers that all known defects contained in the Property
    ha e been f ll acc a el and         hf ll di clo ed in i ing o he be kno ledge of he Selle on an Selle Di clo e of
    Real Property Condition Report, Radon Disclosure Form, Lead Based Paint Disclosure, or any other applicable disclosure forms,
    and that no defects have been communicated to the Broker by Seller, either verbally or in writing, that are not contained on
    those forms. Broker is authorized to convey the aforementioned disclosures to prospective buyers.

21. Deposit Money. The Seller acknowledges and agrees that deposit monies held on account by Broker shall only be disbursed
    under one of the following conditions:

         a.   Upon final settlement; OR
         b.   Upon a release being signed by all parties to the transaction authorizing disposition of these funds; OR
         c.   Upon the filing of an interpleader action in the proper court, thereby causing the funds to be deposited with the court;
              OR
         d.   At such time as one of the parties to the transaction files suit and the court orders the disbursement of these funds.

    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that Seller joins the
    Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of B oke   ea onable attorney fees and costs
    incurred in connection with such litigation.

22. Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) The disposition of a U.S. real property interest
by a foreign person (the seller) is subject to the Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) income tax
withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S. real property interests. This includes
but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons purchasing U.S. real property interests
(Buyers) from foreign persons, certain purchasers' agents, and settlement officers are required to withhold up to 15 percent of the
amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. taxation of gains realized on
disposition of such interests. The Buyer is the withholding agent. If you are the Buyer you must find out if the Seller is a foreign
person as defined by the Act. If the Seller is a foreign person and you fail to withhold, you may be held liable for the tax.

23. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may include
    financing, title insurance and document preparation. The companies providing the service may be under common control with
    Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such fees are to be paid by Buyer.


                                                                                     p. 4 of 5                   /
                            FOX & ROACH DECLARATION EXHIBIT E (Del.) - PAGE 5



24. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker cannot put
    Selle in e e befo e an o he If B oke o an of B oke licen ee ha a conflic of in e e B oke ill no if Selle in a
    timely manner. Disclosed dual agency is not, per se, a conflict of interest.

25. Home Warranties. A home warranty can help protect you from the cost of a fail e in o home majo                      em and
    appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in order to continue the
    protection subject to the terms of the warranty. B oke Licensee will provide you with more detailed information about home
    warranties.

26. Offer. All offers to purchase the Property will be made through the Broker/Licensee and will be presented to the Seller.

    Multiple Buyers.
                1. More than one buyer may seek to purchase property through the Broker; it is agreed that Broker may represent
           those buyers whether such representation arises prior to, during, or after the end of this Contract. In the event that
           Broker represents multiple buyers seeking to purchase the same property, it is agreed that Salesperson will disclose to
           each buyer the existence of the other offer(s).

                 2. In the event a Licensee represents multiple buyers who have competing interests in the same property, it is
            agreed that Salesperson will disclose to each buyer the existence of the Salesperson s other offer

            Onl a he direc ion of and i h Seller      ri en in r c ion d ring he nego ia ion of ale per on other offer will
            Broker/Salesperson disclose any material terms of any other offer to any buyer.

27. B     e     Fee a d Te            C      ac . The terms and length of the business relationship, the fees and the range of
    services that Broker will provide are determined as a result of negotiations between Broker and Seller and have not been
    recommended by any association of REALTORS®.

28. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker if: Broker
    stops doing business; Broker forms a new real estate business; or Broker joins its business with another for any other reason. If
    transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should Seller give or transfer the Property
    or an ownership interest in it, to anyone during the term of this Contract, all owners must follow the requirements of this
    Contract.

29. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior contracts,
    whether written or oral, have been merged and integrated into this Contract. All modifications to and/or terminations of this
    Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.

30. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep confidential any
    confidential information provided by Seller during the term of this Contract.

31. Addenda and Additional Terms/Conditions.


    Check those that apply:
                 DUCIOA (Delaware Uniform Common Interest Ownership Act) Resale Certification Form
                 Septic Certification          List of Lienholder(s)

    All Sellers must sign this Contract.
    SELLER                                                                            DATE

    SELLER                                                                            DATE

    SELLER                                                                            DATE
    ACCEPTED by FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME SERVICES FOX & ROACH,
    REALTORS®                                                 DATE
                  Salesperson & License Number
  © Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and a franchisee of BHH
  Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol are registered service marks of HomeServices
  of America, Inc.® Equal Housing Opportunity.                                                              BHHS 09/2018
                          FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 1




                                        EXCLUSIVE LISTING CONTRACT for DE

1.   Seller (List all individuals and entities with any ownership interest)
     Name
     Name
     Name
     Mailing Address
     Phone Number                                       _______ Alternate Number
     Email Address__________                                                                          ___________                 ______

2. Broker L ce ee/License #:
   Additional Licensee/License #:
   Office Address
   Office Phone Number ________                         ______ Alternate Number
   Email Address

3.   Purpose of Contract. Selle i hi ing B oke Licen ee collec i el B oke                   o ma ke he P o e and find a B e o if
     directed, a Lessee). During the term of this Contract, Seller will not hire any other broker to perform these or any other services
     related to the sale or lease of the Property. Seller agrees to refer to Broker all inquiries from agents or others. Seller agrees that
     Broker may list other properties for sale or rent and that Broker may show other properties to prospective Buyers or tenants.

4.   Listed Price $

                     Seller has final authority over the setting of this price and any subsequent adjustment thereto.

5.   S a a d E d Da e              L        C       ac ( Te        ). This Contract starts on the date it has been signed by all Seller(s)
     and Broker, and ends at 5:00 p.m. 365 days following the starting date, unless a sale/rental is being negotiated. In that event,
     Broker will continue to represent the Seller until either negotiations are terminated without an agreement to sell/rent or
     settlement occurs. Either Seller or Broker can terminate this representation on or after 180 days from the starting date by
     providing written notice to the other party 30 days in advance of the desired termination.

6. Property
   Address
   Municipality (City, Borough, Township)
   County                                                 School District
   Zoning and Present Use
   Identification Number
   (tax ID number, parcel number, deed book page, recording date, if known to Seller)

7.   Inclusions and Exclusions: Unless specifically excluded by this Contract the listed price shall also include the following, as
     and if now installed, stored in, or located on the Property: all existing plumbing, heating, electrical and central air conditioning
     systems; and all other permanent or attached fixtures including but not limited to, all existing shutters, awnings, wall to wall
     carpeting, radiator covers, cabinets, shelves, mirrors fixed in place, attic/exhaust fans, lighting and plumbing fixtures, and
     landscaping.

     Certain other now existing items which may be considered personal property, whether installed or stored upon the Property are
     included as follows: (if neither box is checked, item shall be considered excluded) Should the Sellers Disclosure of Real
     Property Condition Report differ from the below list of included items, the below list shall supersede: however, the Agreement
     of Sale will be the final list of what is included or excluded.



                                                                                 p. 1 of 5                   /
                                                                                                             (Seller initials)
                               FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 2



 YES NO                                           YES NO                                    YES NO
       Range i h o en                                  D a e ie                                  Wall Mo n ed Fla Sc een TV ____
       Range Hood-exhaust fan                          Da e C        ain od                      Wall b acke fo TV ____
       Cook o -stand alone                             Shade Blind                               Surround sound system & controls
       Wall O en      ____                             Co nice Valance
       Kitchen Refrigerator                            Furnace Humidifier                        Attached Antenna/Rotor
            with Icemaker                              Smoke Detectors                           Garage Opener(s) # ____
       Refrigerator(s) additional # ____               Carbon Monoxide Detectors                      with remote
       Freezer free standing                           Wood Stove                                Pool Equipment
       Ice Maker free standing                         Fireplace Equipment                       Pool Cover
       Dishwasher                                      Fireplace Screen/Doors                    Hot Tub, Equipment
       Disposal                                        Electronic Air Filter                          with cover
       Microwave                                       Window A/C Units # ____                   Sheds/Outbuildings # ____
       Washer                                          Attic Fan                                 Playground/Equipment
       Dryer                                           Whole house fan                           Irrigation System
       Trash Compactor                                 Bathroom Vents/Fans                       Sola E   i men (owned)
       Water Filter                                    Window Fans # ____                        Sola E   i men (leased)
       Water Heater                                    Ceiling Fans # ____                       Water Conditioner (owned)
       Sump Pump                                       Central Vacuum                            Water Conditioner (leased)
       Storm Windows/Doors                                   with attachments                    Fuel Storage Tank(s) (owned)
       Screens                                         Intercoms                                 Fuel Storage Tank(s) (leased)
                                                       Satellite Dish                            Security/Monitoring Systems (owned)
 Updated 12/19                                             with controls & remote(s)             Security/Monitoring Systems (leased)


Additional Inclusions, not previously checked above (include those leased from vendors):


Additional Exclusions, not previously checked above (include those leased from vendors):


8.   B     e     Fee. The B oke Fee is                               of the sale price plus $375, and is to be paid by the Seller to
     Broker at time of final settlement. Selle and B oke ag ee ha B oke ill a f om B oke Fee:
         A fee to another broker (Buyer Agent) who represents the Buyer.         Yes      No                        % or $

                                      BHHS Fox & Roach will not pay a fee to another broker acting as a sub-agent.

9.   Obligation to Pay B            e   Fee. Selle m       a B oke Fee to Broker if a ready, willing and able buyer (one who will
     pay the Listed Price, or a price mutually agreed to by Buyer and Seller, for the Property) is found by Broker or by anyone,
     including Seller. In addition he B oke Fee i o ed b Selle if:

     (a) During the term of this Contract, Seller enters into an agreement to sell, exchange, lease or otherwise transfer any aspect of
     ownership of the Property, whether such agreement is brought by B oke B oke licensees, Seller or any other person or
     broker, at the above Listed Price or any other price acceptable to Seller. P o ided he an ac ion clo e hen B oke Fee i to
     be paid at settlement. OR

          (b) Within one year of the ending date of this Contract, Seller enters into an agreement to sell, exchange, lease or
          otherwise transfer any aspect of ownership of the Property with a Buyer who was shown or negotiated to buy the Property
          during the term of this Contract P o ided he an ac ion clo e hen B oke Fee i to be paid at settlement.

          In the event that Seller is, by agreement or adjudication, entitled to retain some or all of a B e deposit in connection
          with a terminated agreement to sell, exchange, lease or otherwise transfer any aspect of ownership of the Property, then
          Seller will pay to Broker either one half (50%) of the retained de o i mone o B oke Fee, whichever is less. In the event
          that Broker is holding said deposit in escrow, then Seller hereby authorizes Broker to retain and apply said deposit on
          account of this obligation prior to any disbursement to Seller.

          In the event that Seller enters into an agreement to lease the Property during the term of this Contract (or within one year
          of the ending date hereof to a lessee who was introduced to, shown or negotiated to buy or lease the Property during the

                                                                                         p. 2 of 5                      /
                                                                                                                      (Seller initials)
                           FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 3


                                                                                                                th
         term of thi Con ac hen Selle m             a a Lea ing B oke     Fee o B oke in he amo n of                 of the annualized rent
         upon commencement of the lease.

         In he e en ha b e en o he e mina ion of B oke             e e en a ion of Selle Selle en e in o an agreement to sell,
         exchange or otherwise transfer ownership of the Property while Seller is party to a bona fide exclusive listing contract with
         ano he b oke hen Selle ill no o e B oke he B oke Fee

10. Agency Relationships. Agency relationships are explained in the Consumer Information Statement which you
    acknowledge receiving from your salesperson.

11. Possession. Seller will give possession of the Property to Buyer at the time of settlement. If the Property is currently rented,
    a copy of the lease is to be attached to this Contract. Seller will not enter into or renew any lease during the term of this
    Contract or allow anyone else to occupy the Property.

12. Taxes and Association Fees. Prior to settlement, Seller will provide the title company with the following required
    information: Real Estate Property Tax Assessment, yearly taxes, trash and sewer fees, wage/income tax rate, per capita tax, and
    association fees, as applicable.

13. Title. At settlement Seller will give full rights of ownership, free and clear of debt, to Buyer. Seller represents that Seller has or
    will have sufficient funds to complete settlement and pay all settlement costs. Seller does not need approval from a court,
    lender or any other person or entity to sell, exchange or otherwise transfer the Property.

14. Inspection. Seller will make the Property available for inspection by brokers, licensees, and any potential buyers they may
    bring, insurance representatives, mortgage lenders, appraisers, municipal officials, surveyors and inspectors provided that an
    appointment has been made reasonably in advance of inspection.

15. Limitation of Liability. Selle e e en and a an ha ea onable and c oma homeo ne                                   o e and liabili
    insurance coverage are in full force and effect for the Property and will so remain during the term of this Agreement. In the
    event that such coverage is cancelled, Seller will immediately notify Broker thereof in writing. Seller is advised to safeguard or
    remove valuables now located within the Property.

    Seller agrees that Broker/Licensee(s) are not responsible for any damage to the Property or any loss or theft of personal goods
    from the Property unless such damage, loss or theft is solely and directly caused by Broker/Licensee(s).

    Selle ag ee ha B oke Licen ee o al ma im m liabili o Selle fo an claim a i ing o of B oke Licen ee
    representation of Seller is limited to a refund of commission which Seller has paid or would otherwise owe under this Contract.
    Seller shall defend, indemnify and hold harmless Broker/Licensee from any claims, lawsuits or actions arising out of
    B oke Licen ee e e en a ion of Selle incl ding b no limi ed o ho e a i ing o of he condi ion of and o
    assessments, fines or taxes on the Property and/or failure to provide disclosure thereof, but not including any claims, lawsuits or
    actions a i ing o of B oke Licen ee negligence o mi cond c

    Seller, Broker and Licensee knowingly, voluntarily, and intentionally waive their present or future rights to: (a) a jury trial in any
    action to resolve any dispute to which Seller, on the one hand, and Broker and/or Licensee, on the other hand, are adverse to
    each other arising under or relating to this Contract; and/or (b) consolidate or transfer any such action with or to another action
    where any of them might otherwise be entitled to a jury trial.

    Dispute Resolution Procedures. Seller and Broker/Licensee will submit to mediation all claims, disputes or
    controversies between Seller and Broker/Licensee that in any way arise from or relate to this Contract and/or and the services,
    ad e i ing di clo e         ac ice and oced e ela ed o he fo egoing Claim Media ion ill be cond c ed in
    accordance with the mediation system offered or endorsed by the local Association of REALTORS ®. Mediation fees charged by
    the Association or mediator will be paid by Broker/Licensee. The mediation process must be concluded without resolution
    before either Seller or Broker may initiate legal proceedings. The statute of limitations related to the Claim will be tolled until
    fourteen calendar days following the conclusion of the mediation process. In the event that mediation is unsuccessful in
    resolving the claim, dispute or controversy, then the parties hereto agree to be bound by and follow the policies, procedures
    and limitations set forth in Arbitration of Certain Disputes and Waiver of Class Actions, which is fully incorporated herein by
    reference and which has been received by Seller.




                                                                   p. 3 of 5                   /
                            FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 4



16. Signs and keys          Seller allows:

         Sale sign    Yes     No             Lock box:         Electronic           Yes               No

         Sold sign    Yes     No                               Key                  Yes               No
                                                               Combination          Yes               No
                                                               Key in office:       Yes               No
         Other

17. Multiple Listing Service (MLS)/Internet Advertising. Seller authorizes Broker/Licensee to put a description of the
    Property in the MLS/Internet. Broker/Licensee is not responsible for mistakes in the MLS/Internet. The final sale price for the
    Property will be reported to MLS at time of settlement, will be a matter of public record, & may be published by various media.

    Broker Authorization:             Yes     No The Seller authorizes the listed property to be displayed on the Internet.
                                      Yes     No The Seller authorizes the numerical address of the listed property to be displayed
                                    on the Internet.
                                      Yes     No The Seller authorizes the automated valuation of the listed property.
                                      Yes     No The Seller authorizes the blogging features associated with the listed property.

18. Use of Photographs/Buyer Information. Seller agrees to allow Broker/Licensee to take interior and exterior
photographs of the Property to help market the Property, which photographs remain the property of the Broker/Licensee.
Broker/Licensee may make copies of the photographs and include copies of the photographs in the MLS and/or internet. Seller will
not hold Broker/Licensee responsible in any way for using the photographs to help market the Property. Broker/Licensee is not liable
for any loss of or damage to the photographs, or any unauthorized use of the photographs by any third party. Any information
regarding potential Buyers (sign-in hee    ale lead acking e c hich come in o B oke           ossession as a result of this Listing is
and will remain the property of Broker.

19. Recording on the Property. a. Seller understands that potential buyers viewing the Property may engage in photography,
videography or videotelephony on the Property. Seller should remove any items of a personal nature Seller does not wish to have
photographed or recorded, such as family photos, important or confidential paperwork (including any information relating to the
listing or communications with Broker or Licensee) and all other personally identifiable information such as birthdates, social
security numbers, telephone numbers, etc. Seller is responsible for providing this same notification to any occupants of the
Property.

b. Any person who intentionally intercepts oral communications by electronic or other means without the consent of at least one
party to the communication is guilty of a felony under Delaware law. Seller understands that recording or transmitting audio may
result in violation of state or federal wiretapping laws. Seller hereby releases all BROKERS, their LICENSEES, EMPLOYEES, and any
OFFICER or PARTNER of any one of them, and any PERSON, FIRM or CORPORATION who may be liable by or through them, from
any claims, lawsuits and actions which may arise from any audio or video recordings occurring in or around the Property.
                                                                                                                            (01.2020)

20. Fair Housing. Notice to Persons Offering to Solicit or Rent Housing. All Parties agree to comply with all Fair
    Housing and Civil Rights laws in the purchase and sale of the Property and further agree specifically not to discriminate against
    any person because of RACE, COLOR, NATIONAL ORIGIN, RELIGION, CREED, SEX, MARITAL STATUS, FAMILIAL STATUS (children
    under 18 years of age), AGE (40 or older), SEXUAL ORIENTATION, GENDER IDENTITY, and/or HANDICAP OR DISABILITY physical
    or mental).

21. Disclosure. If applicable, Seller warrants to Broker and all potential Buyers that all known defects contained in the Property
    ha e been f ll acc a el and         hf ll di clo ed in i ing o he be kno ledge of he Selle on an Selle Di clo e of
    Real Property Condition Report, Radon Disclosure Form, Lead Based Paint Disclosure, or any other applicable disclosure forms,
    and that no defects have been communicated to the Broker by Seller, either verbally or in writing, that are not contained on
    those forms. Broker is authorized to convey the aforementioned disclosures to prospective buyers.

22. Deposit Money. The Seller acknowledges and agrees that deposit monies held on account by Broker shall only be disbursed
    under one of the following conditions:

         a.   Upon final settlement; OR
         b.   Upon a release being signed by all parties to the transaction authorizing disposition of these funds; OR
         c.   Upon the filing of an interpleader action in the proper court, thereby causing the funds to be deposited with the court;
              OR
         d.   At such time as one of the parties to the transaction files suit and the court orders the disbursement of these funds.


                                                                                          p. 4 of 5                /
                          FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 5



    Broker shall have no liability if the monies are released on any of the grounds set forth above. In the event that Seller joins the
    Broker/Licensee in a lawsuit for the return of the monies, Seller will pay all of B oke   ea onable attorney fees and costs
    incurred in connection with such litigation.

23. Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) The disposition of a U.S. real property interest
by a foreign person (the seller) is subject to the Foreign Investment in Real Property Tax Act of 1980 (FIRPTA) income tax
withholding. FIRPTA authorized the United States to tax foreign persons on dispositions of U.S. real property interests. This includes
but is not limited to a sale or exchange, liquidation, redemption, gift, transfers, etc. Persons purchasing U.S. real property interests
(Buyers) from foreign persons, certain purchasers' agents, and settlement officers are required to withhold up to 15 percent of the
amount realized (special rules for foreign corporations). Withholding is intended to ensure U.S. taxation of gains realized on
disposition of such interests. The Buyer is the withholding agent. If you are the Buyer you must find out if the Seller is a foreign
person as defined by the Act. If the Seller is a foreign person and you fail to withhold, you may be held liable for the tax.

24. Services to Buyer. Broker may provide services to Buyer for which Broker may accept a fee. These services may include
    financing, title insurance and document preparation. The companies providing the service may be under common control with
    Broker and the services may be paid for by the Buyer. Broker will disclose to Seller if any such fees are to be paid by Buyer.

25. Conflict of Interest. A conflict of interest is when the Broker has a financial or personal interest where Broker cannot put
    Selle in e e befo e an o he If B oke o an of B oke s licensees has a conflict of interest, Broker will notify Seller in a
    timely manner. Disclosed dual agency is not, per se, a conflict of interest.

26. Home Warranties. A home a an can hel                   o ec o f om he co of a fail e in o home majo systems and
    appliances while your Property is for sale. At settlement, the warranty can be assigned to the Buyer in order to continue the
    protection subject to the terms of the warranty. B oke Licensee will provide you with more detailed information about home
    warranties.

27. Offer. All offers to purchase the Property will be made through the Broker/Licensee and will be presented to the Seller.

    Multiple Buyers.
                1. More than one buyer may seek to purchase property through the Broker; it is agreed that Broker may represent
           those buyers whether such representation arises prior to, during, or after the end of this Contract. In the event that
           Broker represents multiple buyers seeking to purchase the same property, it is agreed that Salesperson will disclose to
           each buyer the existence of the other offer(s).

                 2. In the event a Licensee represents multiple buyers who have competing interests in the same property, it is
            agreed that Salesperson will disclose to each buyer the existence of the Salesperson s other offer

            Onl a he direc ion of and i h Seller      ri en in r c ion d ring he nego ia ion of ale per on other offer will
            Broker/Salesperson disclose any material terms of any other offer to any buyer.

28. B      e    Fee a d Te            C      ac . The terms and length of the business relationship, the fees and the range of
    services that Broker will provide are determined as a result of negotiations between Broker and Seller and have not been
    recommended by any association of REALTORS®.

29. Transfer of This Contract. Seller agrees that Broker may transfer this Contract to another real estate broker if: Broker
    stops doing business; Broker forms a new real estate business; or Broker joins its business with another for any other reason. If
    transfer occurs, Seller will follow all requirements of this Contract with new Broker. Should Seller give or transfer the Property
    or an ownership interest in it, to anyone during the term of this Contract, all owners must follow the requirements of this
    Contract.

30. Entire Contract. This Listing Contract constitutes the entire agreement between the parties and any prior contracts,
    whether written or oral, have been merged and integrated into this Contract. All modifications to and/or terminations of this
    Contract are binding only when in writing and signed by all Sellers and Broker/Licensee.

31. Confidential Information. After the termination of this Contract, Broker/Licensee is obligated to keep confidential any
    confidential information provided by Seller during the term of this Contract.



                                                                                     p. 5 of 5                   /
                              FOX & ROACH DECLARATION EXHIBIT F (Del.) - PAGE 6




32. Addenda and Additional Terms/Conditions.


   Check those that apply:
                DUCIOA (Delaware Uniform Common Interest Ownership Act) Resale Certification Form
                Septic Certification          List of Lienholder(s)

   All Sellers must sign this Contract.

   SELLER                                                                            DATE

   SELLER                                                                            DATE

   SELLER                                                                            DATE

   ACCEPTED by FOX & ROACH LP d/b/a BERKSHIRE HATHAWAY HOME SERVICES FOX & ROACH,
   REALTORS®                                                                                             DATE
                           Salesperson & License Number




  © Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and a franchisee of BHH
  Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol are registered service marks of HomeServices
  of America, Inc.® Equal Housing Opportunity.                                                              BHHS 01/2020
               FOX & ROACH DECLARATION EXHIBIT G (Pa. and Del.) - PAGE 1




A bi a ion of Ce ain Di                                    e and Wai e of Cla                             Ac ion
The following provisions are hereby incorporated into the Listing Contract or Buyer Agency Contract ( Con ac ) between Berkshire
Hathaway HomeServices Fox & Roach, Realtors® and you, the Consumer.

Claims Included and Excluded from Arbitration: All Claims, other than Excluded Claims, which have not been resolved by mediation as
provided for in the Contract shall be submitted to arbitration administered by an arbitrator agreed to by the parties or, in the absence of
ag eemen , b he Ame ican A bi a ion A ocia ion ( AAA ), in lieu of commencing a lawsuit in any state or federal court and/or filing
a complaint with any governmental or administrative agency. Any Excluded Claim is for a court and not an arbitrator to decide.
 E cl ded Claim mean he follo ing: (A) an di              e abo   he alidi , enfo ceabili , co e age o co e of he e policies and
procedures or any part thereof; (B) any individual dispute that Consumer brings against Broker/Licensee in small claims court or
Con me          a e e i alen co , o long a ha claim i no an fe ed, emo ed o a ealed o a diffe en co                         (in hich event
   ch di     e become a Claim and B oke /Licen ee hen ha he right to demand arbitration); (C) any dispute arising out of or
relating to: (i) the presence of a material defect in the Property, (ii) alleged negligence, gross negligence, or breach of contract, (iii)
alleged misrepresentation, conspiracy, or breach of fiduciary duty, arising out of the facts which form the basis for any Excluded Claim
described in the foregoing (C)(i-ii); and (D) any dispute arising out of or relating to breach of duties under principles of agency.
Excluded Claims do not include any arising under the Real Estate Settlement Procedures Act or any consumer fraud or consumer
financial protection laws.

Location and Costs of Arbitration:
Any in-person arbitration hearing must be at a venue reasonably convenient to Consumer. Broker/Licensee will pay any and all fees of
AAA and/or the arbitrator, if and to the extent Consumer prevails in the arbitration or if Consumer makes a written request for
Broker/Licensee to pay such fees and Consumer acts reasonably and in good faith. If Consumer brings a Claim against Broker/Licensee
in arbitration or Broker/Licensee elects to require arbitration of a Claim Consumer brings, then Broker/Licensee will pay Con me
 ea onable a o ne and e e          fee if and o he e en Con me            e ail . Al o, B oke /Licensee will bear any such fees if
applicable law so requires. Regardless of the outcome of the arbitration, Broker/Licensee will not seek from Consumer reimbursement
of an of he fee of he Admini a o and a bi a o , o a o ne fee and e e costs, unless Broker/Licensee is permitted to recover
such fees from Consumer under the Contract and applicable law.

Governing Law:
The Contract involves interstate commerce and is go e ned b he Fede al A bi a ion Ac ( FAA ) and no b an                 a e a bi ation law.
The arbitrator must apply applicable substantive law consistent with the FAA and applicable statutes of limitations and claims of
privilege recognized at law. The arbitrator may award any remedy provided by the substantive law that would apply if the action were
pending in court, including, without limitation, punitive damages (which shall be governed by the Constitutional standards employed by
the courts) and injunctive, equitable and declaratory relief. At the timely request of either party, the arbitrator must provide a brief
written explanation of the basis for the reward.

Arbitration Result and Right of Appeal:
J dgmen      on he a bi a o a a d ma be en e ed b an co                       ha ing j i dic ion. The a bi a o          deci ion i final and binding,
except for any right of appeal provided by the FAA.

Prohibition Against Certain Proceedings:
FOR CLAIMS SUBJECT TO ARBITRATION: (1) NEITHER CONSUMER NOR BROKER/LICENSEE MAY PARTICIPATE IN A CLASS
OR COLLECTIVE ACTION IN COURT OR IN A CLASS-WIDE ARBITRATION, EITHER AS A PLAINTIFF , CLASS REPRESENTATIVE
OR CLASS MEMBER; (2) NEITHER CONSUMER NOR BROKER/LICENSEE MAY ACT AS A PRIVATE ATTORNEY GENERAL IN
COURT OR IN ARBITRATION; (3) CLAIMS BROUGHT BY OR AGAINST CONSUMER OR BROKER/LICENSEE MAY NOT BE
JOINED OR CONSOLIDATED WITH CLAIMS BROUGHT BY OR AGAINST ANY OTHER PERSON; AND (4) THE ARBITRATOR
SHALL HAVE NO POWER OR AUTHORITY TO CONDUCT A CLASS-WIDE ARBITRATION, PRIVATE ATTORNEY GENERAL
ARBITRATION OR MULTIPLE-PARTY ARBITRATION. THIS SUBSECTION DOES NOT APPLY TO ANY LAWSUIT OR
ADMINISTRATIVE PROCEEDING FILED AGAINST BROKER/LICENSEE BY A STATE OR FEDERAL GOVERNMENT AGENCY
EVEN WHEN SUCH AGENCY IS SEEKING RELIEF ON BEHALF OF A CLASS OF CONSUMERS INCLUDING CONSUMER. THIS
MEANS THAT BROKER/LICENSEE WILL NOT HAVE THE RIGHT TO COMPEL ARBITRATION OF A CLAIM BROUGHT BY SUCH
AN AGENCY.

Severability:
If any portion of the foregoing, other than the Class Action Waiver, is deemed invalid or unenforceable, the remaining portions shall
nevertheless remain in force. If a determination is made that the Class Action Waiver is unenforceable, only this sentence of the Dispute
Resolution Provision will remain in force and the remaining provisions shall be null and void, provided that the determination
concerning the Class Action Waiver shall be subject to appeal.




                                                                                                         431 W. Lancaster Avenue, Devon, PA 19333
                                                                                                        (610) 889-7600         www.foxroach.com

© Fox & Roach LP. An independently operated subsidiary of HomeServices of America, Inc., a Berkshire Hathaway affiliate, and
a franchisee of BHH Affiliates, LLC. Berkshire Hathaway HomeServices and the Berkshire Hathaway HomeServices symbol are
registered service marks of HomeServices of America, Inc.® Equal Housing Opportunity.
